Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: “a capturing module configured to”; “a recording module configured to”; “a user input controller configured to”; “a determination module configured to”; “ an identifier configured to”; “an analyser configured to”; “a display module configured to” in claim 11.
“the identifier is configured to”; “ the analyser”; “an estimation module configured to” in claim 12
“the analyser is configured to” in claim 13.
“ the identifier”; “a content rendering module configured to”; “an object recognition module configured to”; “a transmitter configured to”; “the display module is configured to” in claim 14.

“the analyser is configured to”; “a complexity identifier configured” in claim 16
“the display module is configured to” in claim 17.
“the complexity identifier is configured to” in claim 18.
“the user input controller”; “an eye gaze tracking module configured to”; “a head movement tracking module configured to” in claim 19.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Objections
Claim 18 is objected to because of the following informalities:  Claim 18 depends from claim 13 recites “wherein the complexity identifier” but claim 13 does not recite “a complexity identifier”.  However, claim 16 recites “a complexity .  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

1.	Claims 1-3, 5-8, 10, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bar-Zeev et al, U.S Patent Application Publication No. 20120105473 (“Bar-Zeev”) in view of Vajapey et al, U.S Patent Application Publication No. 20190347806 (“Vajapey”) further in view of SEDER et al, U.S Patent Application Publication No. 20170161950 (“SEDER”)
Regarding independent claim 1,  Bar-Zeev teaches a computer implemented method for displaying contents on an augmented reality (AR) device (see Fig.1), the method comprising:
capturing a field of view of a user (¶0029 “Hub computing system 12 further includes a capture device 20 for capturing image data from portions of a scene within its field of view (FOV). As used herein, a scene is the environment in which the users move around, which environment is captured within the FOV of the capture device 20 and/or the FOV of each head mounted display device 2.”); 
recording the captured field of view (¶0060 “Capture device 20 may further include a memory 434 that may store the instructions that are executed by processor 432, images or frames of images captured by the 3-D camera and/or RGB camera, or any other suitable information, images, or the like”);
tracking a vision of the user towards one or more objects in the recorded field of view (¶0110-0111 “ It may happen that a user is not looking straight ahead. Therefore, in addition to identifying user head position and orientation, the hub may further consider the position of the user's eyes in his head. This information may be provided by the eye he eye tracking assembly is able to identify a position of the user's eyes, which can be represented as an eye unit vector showing the left, right, up and/or down deviation from a position where the user's eyes are centered and looking straight ahead (i.e., the face unit vector). A face unit vector may be adjusted to the eye unit vector to define where the user is looking. [0111] In step 710, the FOV of the user may next be determined. The range of view of a user of a head mounted display device 2 may be predefined based on the up, down, left and right peripheral vision of a hypothetical user. In order to ensure that the FOV calculated for a given user includes objects that a particular user may be able to see at the extents of the FOV, this hypothetical user may be taken as one having a maximum possible peripheral vision. Some predetermined extra FOV may be added to this to ensure that enough data is captured for a given user in embodiments”); 
determining at least one object of interest in the recorded field of view (¶0111 “In step 710, the FOV of the user may next be determined. The range of view of a user of a head mounted display device 2 may be predefined based on the up, down, left and right peripheral vision of a hypothetical user. In order to ensure that the FOV calculated for a given user includes objects that a particular user may be able to see at the extents of the FOV, this hypothetical user may be taken as one having a maximum possible peripheral vision. Some predetermined extra FOV may be added to this to ensure that enough data is captured for a given user in embodiments.”);
 identifying a frame containing disappearance of the determined object of interest in the recorded field of view (¶0088 “For a given frame of image data, a user's view may include one or more real and/or virtual objects. As a 
In the same field of view, Vajapey teaches identifying a frame containing disappearance of the determined object of interest in the recorded field of view (¶0056 “In some cases, a user can indicate to the system that the object being tracked has moved off screen or out of a given frame completely. In these cases, if the object has been identified as being off screen, the system will not attempt to track the object with a bounding region, but the object identifier or ID persists and the system will maintain a prediction of a location of the object. In some instances, the system determines or provides a confidence score of the prediction (e.g., a measure of confidence associated with an accuracy of the prediction of a location of an object in a second or subsequent video frame). An object that has moved off screen or out of a given frame can be assigned a lower confidence score associated with its location. In other cases, the system is configured to detect when an object has disappeared from view (e.g., is hidden or obstructed or has moved off screen or out of a given frame) and provides a flag or indicator in response to detecting that an object has disappeared from view.”);
 analysing the identified frame based on at least one disappearance of the object of interest (¶0056 “…. In other cases, the system is configured to detect when an object has disappeared from view (e.g., is hidden or obstructed or has moved off screen or out of a given frame) and provides a flag or indicator in response to detecting that an object has disappeared from view.”; ¶0057 “In some embodiments, data collected and returned or output by the system is used to train machine learning models that learn not only what the object being tracked looks like (e.g., a car or a person) but also the object's motion over time. In some cases, on any given frame, the output of the system includes a predicted bounding region or box (e.g., a second bounding region in a given video frame representing a prediction of a location of the object being tracked in the given video frame), the coordinates of the predicted bounding region (e.g., a second set of coordinates associated with or specifying the second bounding region), object labels or tags indicating a type or category of object (e.g., person or car) for the object being tracked in the given frame, and an indicator or flag for whether or not the object being tracked is visible in the given frame.”);
generating analysed data based on the analysed frame (¶0055 “ More specifically, an object being tracked is annotated as described herein by applying a first annotation of a first bounding region of the object and assigning or designating an identifier or ID associated with the first bounding region. In the event that the object disappears from view 
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the method of predict a field of view for a user in the future at a time when the mixed reality is to be displayed to the user of Bar-Zeev with determining disappearance of the object of interest in a frame as seen in Vajapey because this modification would track the same object over a series of video frames (¶0053 of Vajapey) Both Bar-Zeev and Vajapey are understood to be silent on the remaining limitations of claim 1.
In the same field of endeavor, SEDER teaches tracking a vision of the user towards one or more objects in the recorded field of view (¶0016 “The head tracker 18 is a device for tracking the head orientation or the eyes. That is, if fewer details are required, then the augmented reality system 10 may utilize a head tracking system which tracks an orientation of the head for determining a direction that the driver is viewing. Alternatively, the augmented reality system 10 may utilize an eye tracking system where the direction (e.g., gaze of the eyes) are tracked for determining whether the occupant is looking in the direction of the vehicle component occluding the object or whether the occupant is looking elsewhere. The head tracker 18 may include a device mounted in the vehicle the monitors either the location of the head or the gaze of the eyes. The head tracker 18 may also be integrated with the waveguide HUD 16 if augmented reality glasses are utilized. In this scenario, an eye tracker would be integrated as part of the spectacles for tracking movements of the eye”).identifying disappearance of the determined object of interest in the recorded field of view (¶0010 ; 
generating analysed data; and displaying a content of the object of interest based on the analysed data, on the AR device (¶0010 “FIG. 1 illustrates a block diagram of the augmented reality display system 10 that includes an image capture device 12, a processor 14, a waveguide head up display (HUD) 16, and a head tracker 18. The system 10 generates an augmented reality display to supplement portions of real world scenes that are occluded by components of the vehicle such as an A-pillar of a vehicle. When a driver is operating the vehicle, the A-pillar can block all or a portion of an object that is aligned between the driver and the object. When an object such as a building, another vehicle, or a pedestrian is aligned with the driver and the A-pillar, such objects may be occluded by the A-pillar. As a result, the augmented reality display system 10 supplements the occluded portion of the object and a holographic display is projected on an image plane beyond the A-pillar so as to supplement portions of the occluded object).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the method of predict a field of view for a user in the future at a time when the mixed reality is 
Thus, the combination of Bar-Zeev, Vajapey and SEDER teaches a computer implemented method for displaying contents on an augmented reality (AR) device, the method comprising: capturing a field of view of a user; recording the captured field of view; tracking a vision of the user towards one or more objects in the recorded field of view; determining at least one object of interest in the recorded field of view; identifying a frame containing disappearance of the determined object of interest in the recorded field of view; analysing the identified frame based on at least one disappearance of the object of interest; generating analysed data based on the analysed frame; and displaying a content of the object of interest based on the analysed data, on the AR device.
Regarding claim 2, Bar-Zeev, Vajapey and SEDER teach the method of claim 1, wherein the method further comprises: 
determining a probability of user's expectation on the field of view based on despite of user's interest in the object (0123 of Bar-Zeev “The operation of the processing unit 4 and head mounted display device 2 will now be explained with reference to steps 630 through 658. In general, for each frame, a processing unit 4 extrapolates received n some instances, the system determines or provides a confidence score of the prediction (e.g., a measure of confidence associated with an accuracy of the prediction of a location of an object in a second or subsequent video frame). An object that has moved off screen or out of a given frame can be assigned a lower confidence score associated with its location. In other cases, the system is configured to detect when an object has disappeared from view (e.g., is hidden or obstructed or has moved off screen or out of a given frame) and provides a flag or indicator in response to detecting that an object has disappeared from view”; ¶0026 of SEDER “ In step 36, a determination is made whether the driver is looking at the A-pillar for a duration of time greater than 500 ms. If the determination is made that the driver is looking at the A-pillar for duration of time greater than 500 ms, then the virtual image is presented to the driver over the A-pillar. If the determination is made that the driver is not looking at an A-pillar for at least a predetermined period of time, then the virtual image is not presented to the driver. An advantage of not having to present the image to the driver reduces processing time by the processor and energy consumption. In response to the driver not looking at the A-pillar for , and 
wherein the identifying the frame is based on intentional disappearance or un- intentional disappearance of the object of interest in the recorded field of view (¶0135 of Bar-Zeev “ Step 632 determined a prediction of the FOV for the head mounted display device 2 at a time when a frame of image data is displayed on the head mounted display device. However, in addition to the FOV, virtual and real objects (such as the user's hands and other users) may be moving in the scene as well. Thus, in addition to extrapolating the final FOV position for each user at time t+X ms, the system may also extrapolate in step 640 the position for all objects (or all moving objects) in the scene for the time t+X ms, both real and virtual. This information may be helpful in order to properly display the virtual and real objects, and display them with the proper occlusions.” ; ¶0055 of Vajapey “More specifically, an object being tracked is annotated as described herein by applying a first annotation of a first bounding region of the object and assigning or designating an identifier or ID associated with the first bounding region. In the event that the object disappears from view in a subsequent frame, the first bounding region associated with the object's identifier or ID is recalled and placed around the object where it is currently located in the subsequent frame so that the system can continue tracking the object. For example, the system can determine or make a prediction of a location of the object in a subsequent video frame regardless of whether the object is visible in the subsequent video frame, and the object's identifier or ID can be recalled and placed around the predicted location of the object even in the case where the object disappears from view. The object being tracked can n some cases, a user can indicate to the system that the object being tracked has moved off screen or out of a given frame completely. In these cases, if the object has been identified as being off screen, the system will not attempt to track the object with a bounding region, but the object identifier or ID persists and the system will maintain a prediction of a location of the object. In some instances, the system determines or provides a confidence score of the prediction (e.g., a measure of confidence associated with an accuracy of the prediction of a location of an object in a second or subsequent video frame). An object that has moved off screen or out of a given frame can be assigned a lower confidence score associated with its location. In other cases, the system is configured to detect when an object has disappeared from view (e.g., is hidden or obstructed or has moved off screen or out of a given frame) and provides a flag or indicator in response to detecting that an object has disappeared from view.”; ¶0016 of SEDER “ The head tracker 18 is a device for tracking the head orientation or the eyes. That is, if fewer details are required, then the augmented reality system 10 may utilize a head tracking system which tracks an orientation of the head for determining a direction that the driver is viewing. Alternatively, the augmented reality system 10 may utilize an eye tracking system where the direction (e.g., gaze of the eyes) are tracked for determining whether the occupant is looking in the direction of the vehicle component occluding the object or whether the occupant is looking elsewhere.”; ¶0026 of SEDER “In step 36, a determination is made whether the driver is looking at the A-pillar for a duration of time greater than 500 ms. If the determination is made that the driver is looking at the A-pillar for duration of time greater than In response to the driver not looking at the A-pillar for at least a predetermined period of time or the driver looking away from A-pillar, a return is made to step 30 to acquire new images and monitor the driver's viewing of the A-pillar as set forth in steps 30-36.” ) In addition, the same motivation is used as the rejection for claim 1.
Regarding claim 3, Bar-Zeev, Vajapey and SEDER teach the method of claim 1, wherein the method further comprises:
 identifying lack of the user's interest in the object, wherein the analysing the identified frame is based on intentional disappearance or un- intentional disappearance of the object of interest in the recorded field of view (¶0088 of Bar-Zeev “For a given frame of image data, a user's view may include one or more real and/or virtual objects. As a user turns his head, for example left to right or up and down, the relative position of real world objects in the user's field of view inherently moves within the user's field of view. However, the display of virtual objects to a user as the user moves his head is a more difficult problem. In an example where a user is looking at a stationary virtual object in his FOV, if the user moves his head left to move the FOV left, the display of the virtual object needs to be shifted to the right by an amount of the user's FOV shift, so that the net effect is that the virtual three-dimensional object remains stationary within the FOV. It becomes more difficult when virtual objects themselves, as well as other users, may also be moving in the , and  
57wherein the analysing the identified frame based on the un-intentional disappearance comprises determining an obstruction between the user and the object of interest ( ¶0139 Bar-Zeev “ Referring again to FIG. 9, using the extrapolated positions of objects at time t+X ms, the processing unit 4 may next determine occlusions and shading in the user's predicted FOV in step 644. In particular, the screen map has x, y and z positions of all objects in the scene, including moving and non-moving objects and the virtual objects. Knowing the location of a user and their line of sight to objects in the FOV, the processing unit 104 may then determine whether a virtual object partially or fully occludes the user's view of a real world object. Additionally, the processing unit 104 may determine whether a real world object partially or fully occludes the user's view of a virtual object. Occlusions are user-specific. A virtual object may block or be blocked in the view of a first user, but not a second user. Accordingly, occlusion determinations may be performed in the g., is hidden or obstructed or has moved off screen or out of a given frame) and provides a flag or indicator in response to detecting that an object has disappeared from view”; ¶0010 of SEDER “FIG. 1 illustrates a block diagram of the augmented reality display system 10 that includes an image capture device 12, a processor 14, a waveguide head up display (HUD) 16, and a head tracker 18. The system 10 generates an augmented reality display to supplement portions of real world scenes that are occluded by components of the vehicle such as an A-pillar of a vehicle. When a driver is operating the vehicle, the A-pillar can block all or a portion of an object that is aligned between the driver and the object. When an object such as a building, another vehicle, or a pedestrian is aligned with the driver and the A-pillar, such objects may be occluded by the A-pillar”) In addition, the same motivation is used as the rejection for claim 1.
Regarding claim 5, Bar-Zeev, Vajapey and SEDER teach the method of claim 1, wherein the analysing the identified frame is based on intentional disappearance and comprises identifying a lack of the user's interest towards the one or more objects, wherein the determining the at least one object of interest is performed using a threshold time., and wherein the identifying the frame is based on a vision time and a threshold time (¶0088 of Bar-Zeev “For a given frame of image data, a user's view may include one or more real and/or virtual objects. As a user turns his head, for example left to right or up and down, the relative position of real world objects in the user's field of view inherently moves within the user's field of view. However, the display of virtual objects to a user as the user moves his head is a more difficult problem. In an example where a user is looking at a stationary virtual object in his FOV, if the user moves his head left to move the FOV left, the display of the virtual object needs to be shifted to the right by an amount of the user's FOV shift, so that the net effect is that the virtual three-dimensional object remains stationary within the FOV. It becomes more difficult when virtual objects themselves, as well as other users, may also be moving in the scene, possibly occluding a user's view of objects in the scene.” ¶0056 of Vajapey “In some cases, a user can indicate to the system that the object being tracked has moved off screen or out of a given frame completely. In these cases, if the object has been identified as being off screen, the system will not attempt to track the object with a bounding region, but the object identifier or ID persists and the system will maintain a prediction of a location of the object. In some instances, the system In other cases, the system is configured to detect when an object has disappeared from view (e.g., is hidden or obstructed or has moved off screen or out of a given frame) and provides a flag or indicator in response to detecting that an object has disappeared from view.”; ¶0016 of SEDER “ The head tracker 18 is a device for tracking the head orientation or the eyes. That is, if fewer details are required, then the augmented reality system 10 may utilize a head tracking system which tracks an orientation of the head for determining a direction that the driver is viewing. Alternatively, the augmented reality system 10 may utilize an eye tracking system where the direction (e.g., gaze of the eyes) are tracked for determining whether the occupant is looking in the direction of the vehicle component occluding the object or whether the occupant is looking elsewhere.”; ¶0026 of SEDER “In step 36, a determination is made whether the driver is looking at the A-pillar for a duration of time greater than 500 ms. If the determination is made that the driver is looking at the A-pillar for duration of time greater than 500 ms, then the virtual image is presented to the driver over the A-pillar. If the determination is made that the driver is not looking at an A-pillar for at least a predetermined period of time, then the virtual image is not presented to the driver. An advantage of not having to present the image to the driver reduces processing time by the processor and energy consumption. In response to the driver not looking at the A-pillar for at least a predetermined period of time or the driver looking away from A-pillar, a return is made to step 30 to acquire new images and monitor the driver's viewing of the A-, wherein the determining the at least one object of interest is performed using a threshold time., and wherein the identifying the frame is based on a vision time and a threshold time (¶0016 of SEDER “ The head tracker 18 is a device for tracking the head orientation or the eyes. That is, if fewer details are required, then the augmented reality system 10 may utilize a head tracking system which tracks an orientation of the head for determining a direction that the driver is viewing. Alternatively, the augmented reality system 10 may utilize an eye tracking system where the direction (e.g., gaze of the eyes) are tracked for determining whether the occupant is looking in the direction of the vehicle component occluding the object or whether the occupant is looking elsewhere.”; ¶0026 of SEDER “In step 36, a determination is made whether the driver is looking at the A-pillar for a duration of time greater than 500 ms. If the determination is made that the driver is looking at the A-pillar for duration of time greater than 500 ms, then the virtual image is presented to the driver over the A-pillar. If the determination is made that the driver is not looking at an A-pillar for at least a predetermined period of time, then the virtual image is not presented to the driver. An advantage of not having to present the image to the driver reduces processing time by the processor and energy consumption. In response to the driver not looking at the A-pillar for at least a predetermined period of time or the driver looking away from A-pillar, a return is made to step 30 to acquire new images and monitor the driver's viewing of the A-pillar as set forth in steps 30-36.”) In addition, the same motivation is used as the rejection for claim 1.
Regarding claim 6, Bar-Zeev, Vajapey and SEDER teach the method of claim 3, wherein the obstruction between the user and the object of interest is determined based on vision analysis, object identification, eye movement, head movement, or gaze fixation time for another object after disappearance of the object of interest (¶0056 of Vajapey “ In some cases, a user can indicate to the system that the object being tracked has moved off screen or out of a given frame completely. In these cases, if the object has been identified as being off screen, the system will not attempt to track the object with a bounding region, but the object identifier or ID persists and the system will maintain a prediction of a location of the object. In some instances, the system determines or provides a confidence score of the prediction (e.g., a measure of confidence associated with an accuracy of the prediction of a location of an object in a second or subsequent video frame). An object that has moved off screen or out of a given frame can be assigned a lower confidence score associated with its location. In other cases, the system is configured to detect when an object has disappeared from view (e.g., is hidden or obstructed or has moved off screen or out of a given frame) and provides a flag or indicator in response to detecting that an object has disappeared from view. For example, the system automatically removes the bounding region or box in a second or subsequent screen and provides an indication (e.g., on the left bar or column shown at 419 of FIG. 4 under a heading of "TRACKING OBJECTS") that the object being tracked is no longer visible. The user can then be prompted to confirm whether the object is visible or not”:  ¶0016 of SEDER “The head tracker 18 is a device for tracking the head orientation or the eyes. That is, if fewer details are required, then the augmented reality system 10 may utilize a head tracking system which tracks an orientation of the head for determining a direction that the driver is viewing. Alternatively, the augmented reality system 10 may utilize an eye tracking system where the direction (e.g., gaze of the eyes) are tracked for determining whether the occupant is looking in the direction of , and wherein the obstruction between the user and the object of interest is determined by using a plurality of sensors (¶0024” of Bar-Zeev “ One or more of the sensors are used to scan the neighboring environment and build a model of the scanned environment. Using the model, a virtual image is added to a view of the model at a location that is in reference to a real world object that is part of the model. The system automatically tracks where the one or more users are looking so that the system can figure out the users' field of view through the display of the head mounted display device. Each of the users can be tracked using any of various sensors including depth sensors, image sensors, inertial sensors, eye position sensors, etc.”; ¶0110 of Bar-Zeev “ It may happen that a user is not looking straight ahead. Therefore, in addition to identifying user head position and orientation, the hub may further consider the position of the user's eyes in his head. This information may be provided by the eye tracking assembly 134 described above. The eye tracking assembly is able to identify a position of the user's eyes, which can be represented as an eye unit vector showing the left, right, up and/or down deviation from a position where the user's eyes are centered and looking straight ahead (i.e., the face unit vector). A face unit vector may be adjusted to the eye unit vector to define where the user is looking” ¶0022 of SEDER “In step 32, image perspective and stabilization is applied. Devices including, but not limited to, a gyroscope and accelerometers may 
Regarding claim 7, Bar-Zeev, Vajapey and SEDER teach the method of claim 1, wherein the tracking the vision of the user is based on at least one of parameters including eye gaze, direction of eye movement, direction of head movement, dilation of pupils, a number of eye blinks, an angle of rotation of head, speed of rotation of head, facial expression, widening of eye size, pupil and iris movement, and voice recognition (¶0110 of Bar-Zeev “ It may happen that a user is not looking straight ahead. Therefore, in addition to identifying user head position and orientation, the hub may further consider the position of the user's eyes in his head. This information may be provided by the eye tracking assembly 134 described above. The eye tracking assembly is able to identify a position of the user's eyes, which can be represented as an eye unit vector showing the left, right, up and/or down deviation from a position ¶0022 of SEDER “ In step 32, image perspective and stabilization is applied. Devices including, but not limited to, a gyroscope and accelerometers may be used to determine an orientation of the driver's head. The gyroscope and accelerometers maintain stable and aligned images as the head is rotated. In addition, an eye tracker or head tracker may be used to determine a distance from the A-pillar to the driver's eye and the direction the driver is looking. Examples of tracking systems may include a head tracker, which monitors movements of the head in the direction that the head is facing. More complex devices and systems would include a gaze tracker which tracks movements of the eyes for determining the direction that the eyes are looking. A gaze tracker provides more details such that the driver may not necessarily move his head, but may rotate his eyes without movement of the head to look away from the road of travel. As a result, a gaze tracker would provide more detailed information as to when the driver may be looking in a direction of the A-pillar”) In addition, the same motivation is used as the rejection for claim 1.
Regarding claim 8, Bar-Zeev, Vajapey and SEDER teach the method of claim 3, wherein the analysing the identified frame based on intentional disappearance comprises: 
analysing a vision of the user with respect to the object of interest for a pre-defined time interval (¶0026 of SEDER “ In step 36, a determination is made whether the driver is looking at the A-pillar for a duration of time greater than 500 ms. If the determination is made that the driver is looking at the A-pillar for duration of time greater than 500 ms, then f the determination is made that the driver is not looking at an A-pillar for at least a predetermined period of time, then the virtual image is not presented to the driver. An advantage of not having to present the image to the driver reduces processing time by the processor and energy consumption. In response to the driver not looking at the A-pillar for at least a predetermined period of time or the driver looking away from A-pillar, a return is made to step 30 to acquire new images and monitor the driver's viewing of the A-pillar as set forth in steps 30-36.”);
  59identifying intentional non-obstructive disappearance of the object of interest using an artificial intelligence based multi-parameter model, wherein the multi-parameter model comprises at least on of parameters related to the user's eye movement, the user's engagement level, companions with the user, and an object category (¶0107 of Bar-Zeev “In step 700, the calibrated image data for the scene is analyzed at the hub to determine both the user head position and a face unit vector looking straight out from a user's face. The head position is identified in the skeletal model. The face unit vector may be determined by defining a plane of the user's face from the skeletal model, and taking a vector perpendicular to that plane. This plane may be identified by determining a position of a user's eyes, nose, mouth, ears or other facial features.”; ¶0110 of Bar-Zeev “ It may happen that a user is not looking straight ahead. Therefore, in addition to identifying user head position and orientation, the hub may further consider the position of the user's eyes in his head. This information may be provided by the eye tracking assembly 134 described above. The eye tracking assembly is able to identify a position of the user's eyes, which can be represented as an eye  train machine learning models that learn not only what the object being tracked looks like (e.g., a car or a person) but also the object's motion over time. In some cases, on any given frame, the output of the system includes a predicted bounding region or box (e.g., a second bounding region in a given video frame representing a prediction of a location of the object being tracked in the given video frame), the coordinates of the predicted bounding region (e.g., a second set of coordinates associated with or specifying the second bounding region), object labels or tags indicating a type or category of object (e.g., person or car) for the object being tracked in the given frame, and an indicator or flag for whether or not the object being tracked is visible in the given frame.”; ¶0073 “In some instances, the data output by the system is used to train or tune a machine learning model by taking the output data (e.g., in the form of pixel coordinates (x,y) like a pixel grid), and using the output data as a reference for an algorithm (e.g., a convolutional neural network) to tune function parameters of the model. One example of a convolutional neural network (CNN) has a series of linear functions that all compute outputs based on inputs such as RGB pixel values and constant parameters that are tuned. In some cases, the pixel values and parameters are tuned by performing a back-propagation process. This back-propagation process attempts to minimize an error function by adjusting constants or weights on a series of functions whose aggregate output is compared to a known value, which in this case, is the output of the system. The comparison is then used to calculate ¶0022 of SEDER “ In step 32, image perspective and stabilization is applied. Devices including, but not limited to, a gyroscope and accelerometers may be used to determine an orientation of the driver's head. The gyroscope and accelerometers maintain stable and aligned images as the head is rotated. In addition, an eye tracker or head tracker may be used to determine a distance from the A-pillar to the driver's eye and the direction the driver is looking. Examples of tracking systems may include a head tracker, which monitors movements of the head in the direction that the head is facing. More complex devices and systems would include a gaze tracker which tracks movements of the eyes for determining the direction that the eyes are looking. A gaze tracker provides more details such that the driver may not necessarily move his head, but may rotate his eyes without movement of the head to look away from the road of travel. As a result, a gaze tracker would provide more detailed information as to when the driver may be looking in a direction of the A-pillar”) 
profiling viewing data and data received from sensors for a threshold time (¶0110 of Bar-Zeev “ It may happen that a user is not looking straight ahead. Therefore, in addition to identifying user head position and orientation, the hub may further consider the position of the user's eyes in his head. This information may be provided by the eye tracking assembly 134 described above. The eye tracking assembly is able to identify a position of the user's eyes, which can be represented as an eye unit vector showing the left, right, up and/or down deviation from a position where the user's eyes are centered and looking straight ahead (i.e., the face unit vector). A face unit vector may be adjusted to the eye unit vector to define where the user is looking”; (i.e., the face unit vector). A face unit vector may be adjusted to the ¶0022 of SEDER “ In step 32, image perspective and stabilization is applied. Devices including, but not limited to, a gyroscope and accelerometers may be used to determine an orientation of the driver's head. The gyroscope and accelerometers maintain stable and aligned images as the head is rotated. In addition, an eye tracker or head tracker may be used to determine a distance from the A-pillar to the driver's eye and the direction the driver is looking. Examples of tracking systems may include a head tracker, which monitors movements of the head in the direction that the head is facing. More complex devices and systems would include a gaze tracker which tracks movements of the eyes for determining the direction that the eyes are looking. A gaze tracker provides more details such that the driver may not necessarily move his head, but may rotate his eyes without movement of the head to look away from the road of travel. As a result, a gaze tracker would provide more detailed information as to when the driver may be looking in a direction of the A-pillar”); 
identifying gaze at a pre-determined location of the AR device ( ¶0022 of SEDER “ In step 32, image perspective and stabilization is applied. Devices including, but not limited to, a gyroscope and accelerometers may be used to determine an orientation of the driver's head. The gyroscope and accelerometers maintain stable and aligned images as the head is rotated. In addition, an eye tracker or head tracker may be used to determine a distance from the A-pillar to the driver's eye and the direction the driver is looking. Examples of tracking systems may include a head tracker, which monitors movements of the head in the direction that the head is facing. More complex devices and systems would include a gaze tracker which tracks movements of the eyes for determining the direction that the eyes are ; and determining a probability of user's expectation on the field of view based on despite of user's interest in the object (¶0123 of Bar-Zeev “The operation of the processing unit 4 and head mounted display device 2 will now be explained with reference to steps 630 through 658. In general, for each frame, a processing unit 4 extrapolates received data to predict the final position of objects in a scene, and the associated user's view of those objects, at a time in the future when the virtual objects are to be displayed to a user through the head mounted display device 2”;  ¶0056 of Vajapey “ In some cases, a user can indicate to the system that the object being tracked has moved off screen or out of a given frame completely. In these cases, if the object has been identified as being off screen, the system will not attempt to track the object with a bounding region, but the object identifier or ID persists and the system will maintain a prediction of a location of the object. In some instances, the system determines or provides a confidence score of the prediction (e.g., a measure of confidence associated with an accuracy of the prediction of a location of an object in a second or subsequent video frame). An object that has moved off screen or out of a given frame can be assigned a lower confidence score associated with its location. In other cases, the system is configured to detect when an object has disappeared from view (e.g., is hidden or obstructed or has moved off screen or out of a given frame) and provides a flag or indicator in response to detecting that an object has disappeared from view”; ¶0026 of SEDER “ In step 36, a determination is made whether the driver is looking at the A-If the determination is made that the driver is looking at the A-pillar for duration of time greater than 500 ms, then the virtual image is presented to the driver over the A-pillar. If the determination is made that the driver is not looking at an A-pillar for at least a predetermined period of time, then the virtual image is not presented to the driver. An advantage of not having to present the image to the driver reduces processing time by the processor and energy consumption. In response to the driver not looking at the A-pillar for at least a predetermined period of time or the driver looking away from A-pillar, a return is made to step 30 to acquire new images and monitor the driver's viewing of the A-pillar as set forth in steps 30-36.”) In addition, the same motivation is used as the rejection for claim 1. 
Regarding claim 10, Bar-Zeev, Vajapey and SEDER teach the method of claim 1, wherein the method further comprises computing a time required by the user for viewing the object of interest based on an object information and wherein the computing the time required by the user for viewing the object of interest is determined based on a total time required by the user to view the object of interest and duration for which the user has viewed the object of interest before disappearance (¶0026 of SEDER “ In step 36, a determination is made whether the driver is looking at the A-pillar for a duration of time greater than 500 ms. If the determination is made that the driver is looking at the A-pillar for duration of time greater than 500 ms, then the virtual image is presented to the driver over the A-pillar. If the determination is made that the driver is not looking at an A-pillar for at least a predetermined period of time, then the virtual image is not presented to the driver. An advantage of not having to present the image to the driver reduces processing time by the processor and energy consumption. In response to the driver not looking at the A-pillar for 
Regarding independent claim 20,   Bar-Zeev teaches a computer implemented method for displaying contents on an augmented reality (AR) device, the method comprising: (see Fig.1): 
capturing a field of view of a user (¶0029 “Hub computing system 12 further includes a capture device 20 for capturing image data from portions of a scene within its field of view (FOV). As used herein, a scene is the environment in which the users move around, which environment is captured within the FOV of the capture device 20 and/or the FOV of each head mounted display device 2.”); 
recording the captured field of view (¶0060 “Capture device 20 may further include a memory 434 that may store the instructions that are executed by processor 432, images or frames of images captured by the 3-D camera and/or RGB camera, or any other suitable information, images, or the like”);
tracking an eye gaze of the user towards an object of interest in the recorded field of view (¶0110-0111 “ It may happen that a user is not looking straight ahead. Therefore, in addition to identifying user head position and orientation, the hub may further consider the position of the user's eyes in his head. This information may be provided by the eye tracking assembly 134 described above. The eye tracking assembly is able to identify a position of the user's eyes, which can be represented as an eye unit vector showing the left, right, up and/or down deviation from a position where the user's eyes are centered and looking straight ahead (i.e., the face unit vector). A face unit vector may be adjusted to the eye unit vector to define where the user is looking. [0111] In step 710, the FOV of the user may next be determined. The range of view of a user of a head mounted display device 2 may be predefined based on the up, down, left and right peripheral vision of a hypothetical user. In order to ensure that the FOV calculated for a given user includes objects that a particular user may be able to see at the extents of the FOV, this hypothetical user may be taken as one having a maximum possible peripheral vision. Some predetermined extra FOV may be added to this to ensure that enough data is captured for a given user in embodiments”); 
determining at least one object of interest in the recorded field of view (¶0111 “In step 710, the FOV of the user may next be determined. The range of view of a user of a head mounted display device 2 may be predefined based on the up, down, left and right peripheral vision of a hypothetical user. In order to ensure that the FOV calculated for a given user includes objects that a particular user may be able to see at the extents of the FOV, this hypothetical user may be taken as one having a maximum possible peripheral vision. Some predetermined extra FOV may be added to this to ensure that enough data is captured for a given user in embodiments.”);
 identifying a frame containing at least one of un-intentional disappearance of the object of interest, or intentional disappearance of the object of interest despite the interest in the recorded field of view (¶0088 “For a given frame of image data, a user's view may include one or more real and/or virtual objects. As a user turns his head, for example left to right or up and down, the relative position of real world objects in the user's field of view inherently moves 
In the same field of view, Vajapey teaches identifying a frame containing at least one of un-intentional disappearance of the object of interest, or intentional disappearance of the object of interest despite the interest in the recorded field of view (¶0056 “In some cases, a user can indicate to the system that the object being tracked has moved off screen or out of a given frame completely. In these cases, if the object has been identified as being off screen, the system will not attempt to track the object with a bounding region, but the object identifier or ID persists and the system will maintain a prediction of a location of the object. In some instances, the system determines or provides a confidence score of the prediction (e.g., a measure of confidence associated with an accuracy of the prediction of a location of an object in a second or subsequent video frame). An object that has moved off screen or out of a given frame can be assigned a lower confidence score associated with its location. In other cases, the system is configured to detect when an object has disappeared from view (e.g., is hidden or obstructed or has moved off screen or out of a given frame) and provides a flag or indicator in response to detecting that an object has disappeared from view.”);
 analysing the identified frame based on the at least one of un-intentional disappearance of the object of interest, or intentional disappearance of the object of interest despite the interest (¶0056 “…. In other cases, the system is configured to detect when an object has disappeared from view (e.g., is hidden or obstructed or has moved off screen or out of a given frame) and provides a flag or indicator in response to detecting that an object has disappeared from view.”; ¶0057 “In some embodiments, data collected and returned or output by the system is used to train machine learning models that learn not only what the object being tracked looks like (e.g., a car or a person) but also the object's motion over time. In some cases, on any given frame, the output of the system includes a predicted bounding region or box (e.g., a second bounding region in a given video frame representing a prediction of a location of the object being tracked in the given video frame), the coordinates of the predicted bounding region (e.g., a second set of coordinates associated with or specifying the second bounding region), object labels or tags indicating a type or category of object (e.g., person or car) for the object being tracked in the given frame, and an indicator or flag for whether or not the object being tracked is visible in the given frame.”);
generating analysed data based on the analysed frame (¶0055 “ More specifically, an object being tracked is annotated as described herein by applying a first annotation of a first bounding region of the object and assigning or designating an identifier or ID associated with the first bounding region. In the event that the object disappears from view 
In the same field of endeavor, SEDER teaches tracking an eye gaze of the user towards an object of interest in the recorded field of view (¶0016 of SEDER “ The head tracker 18 is a device for tracking the head orientation or the eyes. That is, if fewer details are required, then the augmented reality system 10 may utilize a head tracking system which tracks an orientation of the head for determining a direction that the driver is viewing. Alternatively, the augmented reality system 10 may utilize an eye tracking system where the direction (e.g., gaze of the eyes) are tracked for determining whether the occupant is looking in the direction of the vehicle component occluding the object or whether the occupant is looking elsewhere.”);
identifying a frame containing at least one of un-intentional disappearance of the object of interest, or intentional disappearance of the object of interest despite the interest in the recorded field of view (¶0010 “FIG. 1 illustrates a block diagram of the augmented reality display system 10 that includes an image capture device 12, a processor 14, a waveguide head up display (HUD) 16, and a head tracker 18. The system 10 generates an augmented reality display to supplement portions of real world scenes that are occluded by components of the vehicle such as an A-pillar of a vehicle. When a driver is operating the vehicle, the A-pillar can block all or a portion of an object that is aligned ; 
generating analysed data and displaying a content of the object of interest based on the analysed data, on the AR device (¶0010 “FIG. 1 illustrates a block diagram of the augmented reality display system 10 that includes an image capture device 12, a processor 14, a waveguide head up display (HUD) 16, and a head tracker 18. The system 10 generates an augmented reality display to supplement portions of real world scenes that are occluded by components of the vehicle such as an A-pillar of a vehicle. When a driver is operating the vehicle, the A-pillar can block all or a portion of an object that is aligned between the driver and the object. When an object such as a building, another vehicle, or a pedestrian is aligned with the driver and the A-pillar, such objects may be occluded by the A-pillar. As a result, the augmented reality display system 10 supplements the occluded portion of the object and a holographic display is projected on an image plane beyond the A-pillar so as to supplement portions of the occluded object). In addition, the same motivation is used as the rejection for claim 1.
Thus, the combination of Bar-Zeev, Vajapey and SEDER teaches a a computer implemented method for displaying contents on an augmented reality (AR) device, the method comprising: capturing a field of view of a user; recording the captured field of view; tracking an eye gaze of the user towards an object of interest in the recorded field of view; identifying a frame containing at least one of un-intentional disappearance of the object of interest, or intentional disappearance of the object of interest despite the interest in the recorded field of view; analysing the identified frame based on the at least one of un-intentional disappearance of the object of interest, or intentional disappearance of the object of interest despite the interest; generating analysed data based on the analysed frame; and displaying a content of the object of interest based on the analysed data, on the AR device.
2.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Bar-Zeev et al, U.S Patent Application Publication No. 20120105473 (“Bar-Zeev”) in view of Vajapey et al, U.S Patent Application Publication No. 20190347806 (“Vajapey”) further in view of SEDER et al, U.S Patent Application Publication No. 20170161950 (“SEDER”)  further in view of LU et al, U.S Patent Application Publication No. 20170242481 (“LU”) further in view of Gauglitz et al, U.S Patent Application Publication No. 2016035838 (“Gauglitz”)
Regarding claim 4, Bar-Zeev, Vajapey, SEDER teaches the method of claim 1, herein the method further comprises:
 storing, in a database, the recorded field of view (¶0048 of Bar-Zeev “In one embodiment, all of the components of control circuit 226 are in communication with each other via dedicated lines or one or more buses. In another embodiment, each of the components of control circuit 200 is in communication with processor 210. Camera interface 216 provides an interface to the two room-facing cameras 112 and stores images received from the room-facing cameras in camera buffer 218. Display driver 220 will drive microdisplay 120.”), pre-defined time interval (¶0005 of Bar-Zeev “It takes time to generate and update the positions of all objects in an environment and it takes time to render the virtual objects from the perspective of each user. These operations thus introduce inherent latency in the system. ¶0026 of SEDER “ In step 36, a determination is made whether the driver is looking at the A-pillar for a duration of time greater than 500 ms. If the determination is made that the driver is looking at the A-pillar for duration of time greater than 500 ms, then the virtual image is presented to the driver over the A-pillar. If the determination is made that the driver is not looking at an A-pillar for at least a predetermined period of time, then the virtual image is not presented to the driver. An advantage of not having to present the image to the driver reduces processing time by the processor and energy consumption. In response to the driver not looking at the A-pillar for at least a predetermined period of time or the driver looking away from A-pillar, a return is made to step 30 to acquire new images and monitor the driver's viewing of the A-pillar as set forth in steps 30-36”)., pre-defined object categories (¶0040 of Vajapey, “In some embodiments, an annotation is received from a user who generates or inputs a bounding region around an object of interest (e.g., by creating or drawing a box around the object) in a frame of a video. The bounding region will then follow or track the object across multiple frames. In the example of FIG. 3, the bounding region 318 is a rectangular box that can be labeled by a category, like "car," and the label and box persist even if that object is no longer visible on a video frame (e.g., if the object of interest goes behind a large object such as a car going under a bridge, or if the object of interest leaves and re-enters the video frame). Here, objects that are tracked and labeled by a category (e.g., "person" or "car") are listed in a display element, which in this , and data related to one or more objects, pre-determined angles of rotation, and speed of rotation of the user on at least one angle towards the one or more objects (¶0048 of Bar-Zeev “In one embodiment, all of the components of control circuit 226 are in communication with each other via dedicated lines or one or more buses. In another embodiment, each of the components of control circuit 200 is in communication with processor 210. Camera interface 216 provides an interface to the two room-facing cameras 112 and stores images received from the room-facing cameras in camera buffer 218. Display driver 220 will drive microdisplay 120.”; ¶0130 of Bar-Zeev  “In addition to or instead of steps 764 and 768, the processing unit 4 may perform a step 770 of using the current FOV data as ground truth for the head mounted display device 2, as indicated by the head mounted display device 2 and/or hub 12. The processing unit 104 may then apply the data from the IMU unit 132 for the current time period to determine the final field of view X ms into the future. The IMU unit 132 may provide kinematic measurements such as velocity, acceleration and jerk for movement of the head mounted display device 2 in six degrees of freedom: translation along three axes and rotation about three axes. Using these measurements for a current time period, it is a straightforward extrapolation to ;
 rendering positioning of the content on the AR device based on gaze of the user, user's preferences, and current view content (¶0105 of Bar-Zeev “At least the capture device 20 includes a depth camera for determining the depth of the scene (to the extent it may be bounded by walls, etc.) as well as the depth position of objects within the scene. As explained below, the scene map is used in positioning virtual objects within the scene, as well as displaying virtual three-dimensional objects with the proper occlusion (a virtual three-dimensional object may be occluded or a virtual three-dimensional object may occlude a real world object or another virtual three-dimensional object)”; ¶0041 of Vajapey “ A series of video frames obtained from pre-processing the video is loaded to provide the video frames in a sequential order. A user can choose to start on any video frame in the series as a "first video frame" in which the user selects or identifies an object of interest to track. In particular, a user can play the video, step through the video frames, pause at any given video frame, and can annotate an object of interest to track by creating or drawing a bounding region (e.g., a box) around the object in the given video frame.”;¶0026 of SEDER “ In step 36, a determination is made whether the driver is looking at the A-pillar for a duration of time greater than 500 ms. If the determination is made that the driver is looking at the A-pillar for duration of time greater than 500 ms, then the virtual image is presented to the driver over the A-pillar. If the determination is made that the driver is not looking at an A-pillar for at least a predetermined period of time, then the virtual image is not presented to the driver. An advantage of not having to present the image to the driver ; 
highlighting the object of interest (¶0040 of Vajapey “In some embodiments, an annotation is received from a user who generates or inputs a bounding region around an object of interest (e.g., by creating or drawing a box around the object) in a frame of a video. The bounding region will then follow or track the object across multiple frames. In the example of FIG. 3, the bounding region 318 is a rectangular box that can be labeled by a category, like "car," and the label and box persist even if that object is no longer visible on a video frame (e.g., if the object of interest goes behind a large object such as a car going under a bridge, or if the object of interest leaves and re-enters the video frame). Here, objects that are tracked and labeled by a category (e.g., "person" or "car") are listed in a display element, which in this case is a left bar or column at 319 under a heading of "TRACKING OBJECTS." In some cases, including the example of FIG. 3, the box is an actual rectangular box with four sides, and in other cases it is a polygon with any number of sides. Other appropriate shapes can be used. In some embodiments, the disclosed method and system are used to perform not just object tracking, but also object segmentation tracking, wherein a pixel or group of pixels are tracked rather than an object of interest.”) gaze at a pre-defined location in the AR device ( ¶0016 of SEDER “The head tracker 18 is a device for tracking the head orientation or the eyes. That is, if fewer details are required, then the augmented reality system 10 may utilize a head tracking system which tracks an orientation of the head for determining a direction that the driver is , and a threshold time (¶0026 of SEDER “ In step 36, a determination is made whether the driver is looking at the A-pillar for a duration of time greater than 500 ms. If the determination is made that the driver is looking at the A-pillar for duration of time greater than 500 ms, then the virtual image is presented to the driver over the A-pillar. If the determination is made that the driver is not looking at an A-pillar for at least a predetermined period of time, then the virtual image is not presented to the driver. An advantage of not having to present the image to the driver reduces processing time by the processor and energy consumption. In response to the driver not looking at the A-pillar for at least a predetermined period of time or the driver looking away from A-pillar, a return is made to step 30 to acquire new images and monitor the driver's viewing of the A-pillar as set forth in steps 30-36.”); 
detecting and recognizing the object of interest from the identified frame using a deep learning technique, wherein the deep learning technique comprises an object recognition technique, a deep structured learning technique, a hierarchy learning technique, or a neural network (¶0073 of Vajapey “ In some instances, the data ; 
transmitting the analysed data from the AR device to another augmented (AR) device by using location of the another augmented reality (AR) device, Artificial Intelligence technique, or using profile (¶0120 of Bar-Zeev “ Once the above steps 600 through 618 have been performed, the hub 12 may transmit the determined information to the one or more processing units 4 in step 626. The information transmitted in step 626 includes transmission of the scene map to the processing units 4 of all users. The transmitted information may further include transmission of the determined FOV of each head mounted display device 2 to the processing units 4 of the respective head mounted display devices 2. The transmitted information may further include transmission of virtual object characteristics, including the determined ; and
performing mirroring the content of the object of interest displayed on one or more computing devices, on the AR device, in case of un-intentional disappearance of the object of interest or intentional disappearance of the object of interest despite the interest, and when the user views the object of interest for more than a threshold amount of time (¶0055 of Vajapey “More specifically, an object being tracked is annotated as described herein by applying a first annotation of a first bounding region of the object and assigning or designating an identifier or ID associated with the first bounding region. In the event that the object disappears from view in a subsequent frame, the first bounding region associated with the object's identifier or ID is recalled and placed around the object where it is currently located in the subsequent frame so that the system can continue tracking the object. For example, the system can determine or make a prediction of a location of the object in a subsequent video frame regardless of whether the object is visible in the subsequent video frame, and the object's identifier or ID can be recalled and placed around the predicted location of the object even in the case where the object disappears from view. The object being tracked can disappear from view if it moves out of the video frame or moves behind and is hidden by another object, such as when a car being tracked goes under a bridge. In video frames where the object being tracked is not visible, the bounding region is also not visible, but the object's identifier or ID is maintained by the system and can be recalled once the object becomes visible again.” ;¶0016 of SEDER “ The head tracker 18 is a device for tracking the head orientation or the eyes. That is, if fewer lternatively, the augmented reality system 10 may utilize an eye tracking system where the direction (e.g., gaze of the eyes) are tracked for determining whether the occupant is looking in the direction of the vehicle component occluding the object or whether the occupant is looking elsewhere.”; ¶0026 of SEDER “In step 36, a determination is made whether the driver is looking at the A-pillar for a duration of time greater than 500 ms. If the determination is made that the driver is looking at the A-pillar for duration of time greater than 500 ms, then the virtual image is presented to the driver over the A-pillar. If the determination is made that the driver is not looking at an A-pillar for at least a predetermined period of time, then the virtual image is not presented to the driver. An advantage of not having to present the image to the driver reduces processing time by the processor and energy consumption. In response to the driver not looking at the A-pillar for at least a predetermined period of time or the driver looking away from A-pillar, a return is made to step 30 to acquire new images and monitor the driver's viewing of the A-pillar as set forth in steps 30-36.” ).  In addition, the same motivation is used as the rejection for claim 1. Bar-Zeev, Vajapey, SEDER are understood to be silent on the remaining limitations of claim 4.
In the same field of endeavor, LU teaches pre-defined time intervals (¶0031 “The temporal proximity can include gaze points 30 in a predetermined time window or interval [T.sub.0, T.sub.1] relative to the dwelling point 24. For example, selected gaze points include the gaze points tracked in the time interval one second before the dwelling point. In another example, the selected gaze points include gaze points tracked in the time interval between one second before the highlighting the object of interest based on gaze at a pre-defined location in the AR device, and a threshold time(¶0039 “With reference to FIG. 5, the exemplary medical image with an initial boundary 70 based on the filtered gaze points 60 is illustrated. The boundary identifier 36 generates the boundary using an active contour model or algorithm, and/or a level set algorithm. The algorithms convert the spatial points with pixel values represented by the gaze points or filtered gaze points to a continuous boundary. The initial boundary 70 can be displayed on the display device 20. In the exemplary medical image, the initial boundary 70 is represented as a continuously bounded region with a broad line in a checkerboard pattern. The initial boundary 70 can be represented with different textures, colors, highlight, etc., which contrast with the displayed image 14.”; ¶0044 “In a step or by a module 96, gaze points 30 are selected from the generated gaze points 30 corresponding to the ROI 25 of the displayed image 14. An input from one or more input devices 22 determines the dwelling point 24. The input fixes a point spatially and temporally. ,
Therefore, in combination of  Bar-Zeev, Vajapey, SEDER, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the method of predict a field of view for a user in the future at a time when the mixed reality is to be displayed to the user of Bar-Zeev and determining disappearance of the object of interest in a frame of Vajapey and generating an augmented reality image representing the portion of the occluded object as seen in SEDER with highlight boundary region based on gaze point as seen in LU because this modification would contrast with the displayed image (¶0031 of LU). Bar-Zeev, Vajapey, SEDER and LU are understood to be silent on the remaining limitations of claim 4.
In the same field of endeavor, Gauglitz teaches  transmitting the analysed data from the AR device to another augmented (AR) device by using location of the another augmented reality (AR) device, Artificial Intelligence technique, or using profile;  displaying a content of the object of interest based on the analysed data, on the another augmented reality (AR) device (¶0026 “This AR solution enables collaboration between two collaborators in different physical locations. As described herein, a first collaborator is described as being located in physical location A, and may be referred to as a "local user" or "local collaborator." Similarly, a second collaborator is described as being located in physical location B, and may be referred to as a "remote user" or "remote collaborator." This AR solution enables the remote collaborator to control his or her viewpoint of physical location A, such as by adjusting camera his AR solution enables the remote collaborator to communicate information with visual or spatial reference to physical objects in physical location A, where the information is sent from the remote collaborator to the collaborator in this physical location A. The visual and/or spatial reference information may include identifying objects, locations, directions, or spatial instructions by creating annotations, where the annotations are transmitted to the collaborator in physical location A and visualized using appropriate display technology. For example, the AR solution may include a visual display for the collaborator in physical location A, where the annotations are overlaid onto and anchored to the respective real world object or location.”); and  performing mirroring the content of the object of interest displayed on one or more computing devices, on the AR device (¶0064 “In addition to being able to control the viewpoint, the remote user can set and remove virtual annotations. Annotations are saved in 3D world coordinates, are shared with the local user's mobile device via the network, and immediately appear in all views of the world correctly anchored to their 3D world position (cf. FIGS. 1 and 3)”)
Therefore, Bar-Zeev, Vajapey, SEDER and LU, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the method of predict a field of view for a user in the future at a time when the mixed reality is to be displayed to the user of Bar-Zeev and determining disappearance of the object of interest in a frame of Vajapey and generating an augmented reality image representing the portion of the occluded object as seen in SEDER with sharing display content of image between local user’s and remote’s user  as seen in Gauglitz 
Thus, the combination of Bar-Zeev, Vajapey, SEDER, LU and Gauglitz teaches wherein the method further comprises: storing, in a database, the recorded field of view, pre-defined time intervals, pre-defined object categories, and data related to one or more objects, pre-determined angles of rotation, and speed of rotation of the user on at least one angle towards the one or more objects; rendering positioning of the content on the AR device based on gaze of the user, user's preferences, and current view content; highlighting the object of interest based on gaze at a pre-defined location in the AR device, and a threshold time; detecting and recognizing the object of interest from the identified frame using a deep learning technique, wherein the deep learning technique comprises an object recognition technique, a deep structured learning technique, a hierarchy learning technique, or a neural network; transmitting the analysed data from the AR device to another augmented (AR) device by using location of the another augmented reality (AR) device, Artificial Intelligence technique, or using profile; displaying a content of the object of interest based on the analysed data, on the another augmented reality (AR) device; and performing mirroring the content of the object of interest displayed on one or more computing devices, on the AR device, in case of un-intentional disappearance of the object of interest or intentional disappearance of the object of interest despite the interest, and when the user views the object of interest for more than a threshold amount of time.
3.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Bar-Zeev et al, U.S Patent Application Publication No. 20120105473 (“Bar-Zeev”) in view of Vajapey et al, U.S Patent Application Publication No. 20190347806 (“Vajapey”) further in view of SEDER et al, U.S Patent Application Publication No. 20170161950 (“SEDER”) further in view of Hamza et al, U.S Patent Application Publication No. 20090214080 (“Hamza”)
Regarding claim 9, Bar-Zeev, Vajapey, SEDER teach the method of claim 1, wherein the displaying the content of the object of interest comprises displaying a segment of the object of interest, or a modified version of the object of interest, on the AR device (¶0040 of Vajapey “ In some embodiments, an annotation is received from a user who generates or inputs a bounding region around an object of interest (e.g., by creating or drawing a box around the object) in a frame of a video. The bounding region will then follow or track the object across multiple frames. In the example of FIG. 3, the bounding region 318 is a rectangular box that can be labeled by a category, like "car," and the label and box persist even if that object is no longer visible on a video frame (e.g., if the object of interest goes behind a large object such as a car going under a bridge, or if the object of interest leaves and re-enters the video frame). Here, objects that are tracked and labeled by a category (e.g., "person" or "car") are listed in a display element, which in this case is a left bar or column at 319 under a heading of "TRACKING OBJECTS." In some cases, including the example of FIG. 3, the box is an actual rectangular box with four sides, and in other cases it is a polygon with any number of sides. Image processing will be applied to the image such that only the portion of the occlusion is displayed on the A-pillar and the image displayed is trimmed in size so that the depth of the virtual image blends with the real world image seen through the front windshield and side window.”), wherein the modified version of the object of interest is generated by filtering and enhancement of the object of interest and wherein the filtering and enhancement of the  object of interest comprises filtering and enhancing an image, a video, augmented information related to the object of interest, and the combinations thereof (¶0040 Bar-Zeev “A mask of alpha values can be used from a rendering pipeline, after z-buffering with proxies for real-world objects. When the system renders a scene for the augmented reality display, it takes note of which real-world objects are in front of which virtual objects as explained below. If a virtual object is in front of a real-world object, then the opacity should be on for the coverage area of the virtual object. If the virtual object is (virtually) behind a real-world object, then the opacity should be off, as well as any color for that pixel, so the user will only see the real-world object for that corresponding area (a pixel or more in size) of ¶0025 of SEDER “In step 35, edge blending filtering is applied to blend the luminance of the edges of the virtual image at the pillar's edges to the real world scene. The luminance is reduced by a predetermined percentage (e.g., 50%) at the pillar's edge by applying Gaussian to minimize stark and distracting luminance discontinuity at the edges.”).  In addition, the same motivation is used as the rejection for claim 1. Bar-Zeev, Vajapey and SEDER are understood to be silent on the remaining limitations of claim 9.
In the same field of endeavor, Hamza teaches wherein the modified version of the object of interest is generated by filtering and enhancement of the segment of the object of interest, and wherein the filtering and enhancement of the segment of object of interest comprises filtering and enhancing an image, a video and the combinations thereof (¶0026-0027 “ Analysis module 130, at least in the illustrated embodiment, includes an image enhancement sector 1310, an adaptive threshold sector 1320, and a profile filter sector 1330. Since the images captured by camera 110 may contain noise (e.g., flicker noise, electronic noise, coding artifacts, quantization artifacts during digitization, etc.) that can influence the accuracy of the runway segmentation, image enhancement sector 1310 comprises one or more filters (e.g., a Median Filter, a Gaussian filter with zero average, etc) to filter the noise from the captured 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the method of predict a field of view for a user in the future at a time when the mixed reality is to be displayed to the user of Bar-Zeev and determining disappearance of the object of interest in a frame of Vajapey and generating an augmented reality image representing the portion of the occluded object as seen in SEDER  with applying 
Thus, the combination of Bar-Zeev, Vajapey, SEDER and Hamza teaches wherein the displaying the content of the object of interest comprises displaying a segment of the object of interest, or a modified version of the object of interest, on the AR device, wherein the modified version of the object of interest is generated by filtering and enhancement of the segment of the object of interest, and wherein the filtering and enhancement of the segment of object of interest comprises filtering and enhancing an image, a video, augmented information related to the object of interest, and the combinations thereof.
4.	Claims 11-13, 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Bar-Zeev et al, U.S Patent Application Publication No. 20120105473 (“Bar-Zeev”) in view of Vajapey et al, U.S Patent Application Publication No. 20190347806 (“Vajapey”) further in view of SEDER et al, U.S Patent Application Publication No. 20170161950 (“SEDER”) further in view of DEVKAR et al, U.S Patent Application Publication No. 20160219036 (“DEVKAR”)
 computer implemented system for displaying contents on an augmented reality (AR) device (Fig. 4), the system comprising: 
a processor configured to cooperate with the memory (¶0060 “Capture device 20 may further include a memory 434 that may store the instructions that are executed by processor 432, images or frames of images captured by the 3-D camera and/or RGB camera, or any other suitable information, images, or the like.”)
 a capturing module configured to capture a field of view of a user(¶0029 “Hub computing system 12 further includes a capture device 20 for capturing image data from portions of a scene within its field of view (FOV). As used herein, a scene is the environment in which the users move around, which environment is captured within the FOV of the capture device 20 and/or the FOV of each head mounted display device 2.”); 
a recording module configured to record the captured field of view(¶0060 “Capture device 20 may further include a memory 434 that may store the instructions that are executed by processor 432, images or frames of images captured by the 3-D camera and/or RGB camera, or any other suitable information, images, or the like”); 
a user input controller configured to track a vision of the user towards one or more objects in the recorded field of view (¶0110-0111 “ It may happen that a user is not looking straight ahead. Therefore, in addition to identifying user head position and orientation, the hub may further consider the position of the user's eyes in his head. This information may be provided by the eye tracking assembly 134 described above. The eye tracking assembly is able to identify a position of the user's eyes, which can be represented as an eye unit vector showing the left, right, up and/or down deviation from a position where the user's eyes are centered and looking straight ahead (i.e., the face unit vector). A face unit vector may be adjusted to the eye unit vector to define where the user is looking. [0111] In step 710, the FOV of the user may next be determined. The range of view of a user of a head mounted display device 2 may be predefined based on the up, down, left and right peripheral vision of a hypothetical user. In order to ensure that the FOV calculated for a given user includes objects that a particular user may be able to see at the extents of the FOV, this hypothetical user may be taken as one having a maximum possible peripheral vision. Some predetermined extra FOV may be added to this to ensure that enough data is captured for a given user in embodiments”); and 
a determination module configured to determine at least one object of interest in the recorded field of view (¶0111 “In step 710, the FOV of the user may next be determined. The range of view of a user of a head mounted display device 2 may be predefined based on the up, down, left and right peripheral vision of a hypothetical user. In order to ensure that the FOV calculated for a given user includes objects that a particular user may be able to see at the extents of the FOV, this hypothetical user may be taken as one having a maximum possible peripheral vision. Some predetermined extra FOV may be added to this to ensure that enough data is captured for a given user in embodiments.”); 
an identifier configured to cooperate with the determination module to receive the determined object of interest, wherein the identifier is configured to identify a frame containing disappearance of the determined object of interest in the recorded field of view (¶0088 “For a given frame of image data, a user's view may include one or more real and/or virtual objects. As a user turns his head, for example left to right or up and down, the relative position 
In the same field of view, Vajapey teaches a server configured to cooperate with the AR device, the recording module, and the user input controller  (¶0101] As shown in FIG. 10, information related to the object being tracked is sent to a remote server (e.g., Server 1034) via a network (e.g., Network 1025). The information sent to Server 1034 includes, for example, a sequence of video frames, an image number in the sequence (e.g., video frame number 6 out of a series of 120 video frames as shown in FIG. 4), and coordinates associated with an annotation or box around the object being tracked. In some embodiments, as an annotation is made or a box is drawn around an object, an object identifier or ID is associated with the annotation or box, and a post is sent to Server 1034 via Network 1025.”; ¶0045 “An annotation or box received as an input to the system defines or specifies a set of coordinates on an image or video frame in a sequence  wherein the server comprises:
a determination module configured to determine at least one object of interest in the recorded field of view (¶0147 “In the example shown, a tracker (or in some cases, a plurality of trackers) is applied to provide a prediction of a location of the object in the second video frame, which is displayed by the system as a second bounding region in the second video frame. A user can view a display of the second video frame that includes the second bounding region and readjust the second bounding region to more accurately track the object of interest. In this manner, the system receives a human input (e.g., the user adjustment of the second bounding region) and the tracker or at least one of a plurality of trackers can take into account the nature of that human input. For instance, by determining a difference between its prediction associated with the second bounding region and the user adjustment and attempting to minimize that difference 
an identifier configured to cooperate with the determination module to receive the determined object of interest, wherein the identifier is configured to identify a frame containing disappearance of the determined object of interest in the recorded field of view (¶0056 “In some cases, a user can indicate to the system that the object being tracked has moved off screen or out of a given frame completely. In these cases, if the object has been identified as being off screen, the system will not attempt to track the object with a bounding region, but the object identifier or ID persists and the system will maintain a prediction of a location of the object. In some instances, the system determines or provides a confidence score of the prediction (e.g., a measure of confidence associated with an accuracy of the prediction of a location of an object in a second or subsequent video frame). An object that has moved off screen or out of a given frame can be assigned a lower confidence score associated with its location. In other cases, the system is configured to detect when an object has disappeared from view (e.g., is hidden or obstructed or has moved off screen or out of a given frame) and provides a flag or indicator in response to detecting that an object has disappeared from view.”);
an analyser configured to cooperate with the identifier to receive the identified frame, wherein the analyser is configured to analyse the identified frame based on at least one disappearance of the object of interest, and generate analysed data(¶0056 “…. In other cases, the system is configured to detect when an object has disappeared from view (e.g., is hidden or obstructed or has moved off screen or out of a given frame) and provides a flag or indicator in response to detecting that an object has disappeared from view.”; ¶0057 “In some embodiments, data collected and returned or output by the system is used to train machine learning models that learn not only what the object being tracked looks like (e.g., a car or a person) but also the object's motion over time. In some cases, on any given frame, the output of the system includes a predicted bounding region or box (e.g., a second bounding region in a given video frame representing a prediction of a location of the object being tracked in the given video frame), the coordinates of the predicted bounding region (e.g., a second set of coordinates associated with or specifying the second bounding region), object labels or tags indicating a type or category of object (e.g., person or car) for the object being tracked in the given frame, and an indicator or flag for whether or not the object being tracked is visible in the given frame.”) and generate analysed data (¶0055 “ More specifically, an object being tracked is annotated as described herein by applying a first annotation of a first bounding region of the object and assigning or designating an identifier or ID associated with the first bounding region. In the event that the object disappears from view in a subsequent frame, the first bounding region associated with the object's identifier or ID is recalled and placed around the object where it is currently located in the subsequent frame so that the system can continue tracking the object.”) In addition, the same motivation is used as the rejection for claim 1.
In the same field of endeavor, SEDER teaches a user input controller configured to track a vision of the user towards one or more objects in the recorded field of view (¶0022] In step 32, image perspective and stabilization is applied. Devices including, but not limited to, a gyroscope and accelerometers may be used to determine an orientation of 
  identifying disappearance of the determined object of interest in the recorded field of view (¶0010 “FIG. 1 illustrates a block diagram of the augmented reality display system 10 that includes an image capture device 12, a processor 14, a waveguide head up display (HUD) 16, and a head tracker 18. The system 10 generates an augmented reality display to supplement portions of real world scenes that are occluded by components of the vehicle such as an A-pillar of a vehicle. When a driver is operating the vehicle, the A-pillar can block all or a portion of an object that is aligned between the driver and the object. When an object such as a building, another vehicle, or a pedestrian is aligned with the driver and the A-pillar, such objects may be occluded by the A-pillar”); 
generate analysed data; and a display module configured to display a content of the object of interest based on the analysed data, on the AR device (¶0010 “FIG. 1 illustrates a block diagram of the augmented reality a result, the augmented reality display system 10 supplements the occluded portion of the object and a holographic display is projected on an image plane beyond the A-pillar so as to supplement portions of the occluded object). In addition, the same motivation is used as the rejection for claim 1.
In the same field of endeavor, DEVKAR teaches  a memory configured to store pre-defined rules; a processor configured to cooperate with the memory, wherein the processor is configured to generate system processing commands based on pre-defined rules (¶0006 “Embodiments of the present disclosure present technological improvements as solutions to one or more of the above-mentioned technical problems recognized by the inventors in conventional systems. For example, in one embodiment, a system for image based location specific password construction and authentication comprises a system repository configured to store a pre-determined set of rules and a system processor cooperating with the system repository to receive the stored rules in order to provide system processing commands based on the possessed functional elements. The system comprises a data storage repository that stores captured images, geographical locations and timestamps.”)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the method of predict a field of view for a user in the future at a time when the mixed reality is to be displayed to the user of Bar-Zeev and determining disappearance of the object of interest in a frame of Vajapey and generating an augmented reality image representing the portion of the occluded object as seen in SEDER  with storing pre-determined set of rules and provide system commands as seen in SONI because this modification would provide one-time image based authentication (abstract of DEVKAR)
 Thus, the combination of Bar-Zeev, Vajapey, SEDER and DEVKAR teaches a computer implemented system for displaying contents on an augmented reality (AR) device, the system comprising: a memory configured to store pre-defined rules; a processor configured to cooperate with the memory, wherein the processor is configured to generate system processing commands based on pre-defined rules; a capturing module configured to capture a field of view of a user; a recording module configured to record the captured field of view; a user input controller configured to track a vision of the user towards one or more objects in the recorded field of view; and a server configured to cooperate with the AR device, the recording module, and the user input controller, wherein the server comprises: a determination module configured to determine at least one object of interest in the recorded field of view; an identifier configured to cooperate with the determination module to receive the determined object of interest, wherein the identifier is configured to identify a frame containing disappearance of the determined object of interest in the recorded field of view; and an analyser configured to cooperate with the identifier to receive the identified frame, wherein the analyser is configured to analyse the identified frame based on at least one disappearance of the object of interest, and generate analysed data; and a display module configured to display a content of the object of interest based on the analysed data, on the AR device.
Regarding claim 12, Bar-Zeev, Vajapey, SEDER and DEVKAR teach the system of claim 11, wherein the identifier is configured to identify the frame based on intentional disappearance or un-intentional disappearance of the object of interest in the recorded field of view (¶0135 of Bar-Zeev “ Step 632 determined a prediction of the FOV for the head mounted display device 2 at a time when a frame of image data is displayed on the head mounted display device. However, in addition to the FOV, virtual and real objects (such as the user's hands and other users) may be moving in the scene as well. Thus, in addition to extrapolating the final FOV position for each user at time t+X ms, the system may also extrapolate in step 640 the position for all objects (or all moving objects) in the scene for the time t+X ms, both real and virtual. This information may be helpful in order to properly display the virtual and real objects, and display them with the proper occlusions.” ; ¶0055 of Vajapey “More specifically, an object being tracked is annotated as described herein by applying a first annotation of a first bounding region of the object and assigning or designating an identifier or ID associated with the first bounding region. In the event that the object disappears from view in a subsequent n some cases, a user can indicate to the system that the object being tracked has moved off screen or out of a given frame completely. In these cases, if the object has been identified as being off screen, the system will not attempt to track the object with a bounding region, but the object identifier or ID persists and the system will maintain a prediction of a location of the object. In some instances, the system determines or provides a confidence score of the prediction (e.g., a measure of confidence associated with an accuracy of the prediction of a location of an object in a second or subsequent video frame). An object that has moved off screen or out of a given frame can be assigned a lower confidence score associated with its location. In other cases, the system is configured to detect when an object has disappeared from view (e.g., is hidden or obstructed or has moved off screen or out of a given frame) and provides a flag or indicator in response to detecting that an object has disappeared from view.”; ¶0016 of SEDER “ The head tracker 18 is a device for tracking the head orientation or the eyes. That is, if fewer details are required, then the augmented reality system 10 may utilize a head tracking system which tracks an orientation of the lternatively, the augmented reality system 10 may utilize an eye tracking system where the direction (e.g., gaze of the eyes) are tracked for determining whether the occupant is looking in the direction of the vehicle component occluding the object or whether the occupant is looking elsewhere.”; ¶0026 of SEDER “In step 36, a determination is made whether the driver is looking at the A-pillar for a duration of time greater than 500 ms. If the determination is made that the driver is looking at the A-pillar for duration of time greater than 500 ms, then the virtual image is presented to the driver over the A-pillar. If the determination is made that the driver is not looking at an A-pillar for at least a predetermined period of time, then the virtual image is not presented to the driver. An advantage of not having to present the image to the driver reduces processing time by the processor and energy consumption. In response to the driver not looking at the A-pillar for at least a predetermined period of time or the driver looking away from A-pillar, a return is made to step 30 to acquire new images and monitor the driver's viewing of the A-pillar as set forth in steps 30-36.” ), and wherein the analyser comprises an estimation module configured to determine a probability of user's expectation on the field of view based on despite of user's interest in the object (¶0123 of Bar-Zeev “The operation of the processing unit 4 and head mounted display device 2 will now be explained with reference to steps 630 through 658. In general, for each frame, a processing unit 4 extrapolates received data to predict the final position of objects in a scene, and the associated user's view of those objects, at a time in the future when the virtual objects are to be displayed to a user through the head mounted display device 2”;  ¶0056 of Vajapey “ In some cases, a user can indicate to the system that the object being tracked has moved off screen or out of a given frame n some instances, the system determines or provides a confidence score of the prediction (e.g., a measure of confidence associated with an accuracy of the prediction of a location of an object in a second or subsequent video frame). An object that has moved off screen or out of a given frame can be assigned a lower confidence score associated with its location. In other cases, the system is configured to detect when an object has disappeared from view (e.g., is hidden or obstructed or has moved off screen or out of a given frame) and provides a flag or indicator in response to detecting that an object has disappeared from view”; ¶0026 of SEDER “ In step 36, a determination is made whether the driver is looking at the A-pillar for a duration of time greater than 500 ms. If the determination is made that the driver is looking at the A-pillar for duration of time greater than 500 ms, then the virtual image is presented to the driver over the A-pillar. If the determination is made that the driver is not looking at an A-pillar for at least a predetermined period of time, then the virtual image is not presented to the driver. An advantage of not having to present the image to the driver reduces processing time by the processor and energy consumption. In response to the driver not looking at the A-pillar for at least a predetermined period of time or the driver looking away from A-pillar, a return is made to step 30 to acquire new 
Regarding claim 13, Bar-Zeev, Vajapey, SEDER and DEVKAR teach the system of claim 11, wherein the analyser is configured to: 
analyse the identified frame based on intentional disappearance or un-intentional disappearance of the object of interest in the recorded field of view (¶0088 of Bar-Zeev “For a given frame of image data, a user's view may include one or more real and/or virtual objects. As a user turns his head, for example left to right or up and down, the relative position of real world objects in the user's field of view inherently moves within the user's field of view. However, the display of virtual objects to a user as the user moves his head is a more difficult problem. In an example where a user is looking at a stationary virtual object in his FOV, if the user moves his head left to move the FOV left, the display of the virtual object needs to be shifted to the right by an amount of the user's FOV shift, so that the net effect is that the virtual three-dimensional object remains stationary within the FOV. It becomes more difficult when virtual objects themselves, as well as other users, may also be moving in the scene, possibly occluding a user's view of objects in the scene.”; ¶0057 of Vajapey “ In some embodiments, data collected and returned or output by the system is used to train machine learning models that learn not only what the object being tracked looks like (e.g., a car or a person) but also the object's motion over time. In some cases, on any given frame, the output of the system includes a predicted bounding region or box (e.g., a second bounding region in a given video frame representing a prediction of a location of the object being tracked in the ; 
analyse the identified frame based on un-intentional disappearance by determining an obstruction between the user and the object of interest ( ¶0139 Bar-Zeev “ Referring again to FIG. 9, using the extrapolated positions of objects at time t+X ms, the processing unit 4 may next determine occlusions and shading in the user's predicted FOV in step 644. In particular, the screen map has x, y and z positions of all objects in the scene, including moving and non-moving objects and the virtual objects. Knowing the location of a user and their line of sight to objects in the FOV, the processing unit 104 may then determine whether a virtual object partially or fully occludes the user's view of a real world object. Additionally, the processing unit 104 may determine whether a real world object partially or fully occludes the user's view of a virtual object. Occlusions are user-specific. A virtual object may block or be blocked in the view of a first user, but not a second user. Accordingly, occlusion determinations may be performed in the processing unit 104 of each user. However, it is understood that occlusion determinations may additionally or alternatively be performed by the hub 112.”: ¶0056 of  Vajapey “In some cases, a user can indicate to the system that the object being tracked has moved off screen or out of a given frame completely. In these cases, if the object has been identified as being off screen, the system will not attempt to track the object with a bounding region, but the object identifier or ID persists and the system will g., is hidden or obstructed or has moved off screen or out of a given frame) and provides a flag or indicator in response to detecting that an object has disappeared from view”; ¶0010 of SEDER “FIG. 1 illustrates a block diagram of the augmented reality display system 10 that includes an image capture device 12, a processor 14, a waveguide head up display (HUD) 16, and a head tracker 18. The system 10 generates an augmented reality display to supplement portions of real world scenes that are occluded by components of the vehicle such as an A-pillar of a vehicle. When a driver is operating the vehicle, the A-pillar can block all or a portion of an object that is aligned between the driver and the object. When an object such as a building, another vehicle, or a pedestrian is aligned with the driver and the A-pillar, such objects may be occluded by the A-pillar”);
 identify lack of the user's interest in the one or more objects (¶0088 of Bar-Zeev “For a given frame of image data, a user's view may include one or more real and/or virtual objects. As a user turns his head, for example left to right or up and down, the relative position of real world objects in the user's field of view inherently moves within the user's field of view. However, the display of virtual objects to a user as the user moves his head is a more difficult problem. In an example where a user is looking at a stationary virtual object in his FOV, if the user moves his head left to move the FOV In response to the driver not looking at the A-pillar for at least a predetermined period of time or the driver looking away from A-pillar, a return is made to step 30 to acquire new images and monitor the driver's viewing of the A-pillar as set forth in steps 30-36.”).  In addition, the same motivation is used as the rejection for claim 11.
Regarding claim 15, Bar-Zeev, Vajapey, SEDER and DEVKAR teach the system of claim 11, wherein the analyser is configured to analyse the identified frame based on the un-intentional disappearance by determining an obstruction between the user and the object of interest(¶0139 Bar-Zeev “ Referring again to FIG. 9, using the extrapolated positions of objects at time t+X ms, the processing unit 4 may next determine occlusions and shading in the user's predicted FOV in step 644. In particular, the screen map has x, y and z positions of all objects in the scene, including moving and non-moving objects and the virtual objects. Knowing the location of a user and their line of sight to Additionally, the processing unit 104 may determine whether a real world object partially or fully occludes the user's view of a virtual object. Occlusions are user-specific. A virtual object may block or be blocked in the view of a first user, but not a second user. Accordingly, occlusion determinations may be performed in the processing unit 104 of each user. However, it is understood that occlusion determinations may additionally or alternatively be performed by the hub 112.”: ¶0056 of  Vajapey “In some cases, a user can indicate to the system that the object being tracked has moved off screen or out of a given frame completely. In these cases, if the object has been identified as being off screen, the system will not attempt to track the object with a bounding region, but the object identifier or ID persists and the system will maintain a prediction of a location of the object. In some instances, the system determines or provides a confidence score of the prediction (e.g., a measure of confidence associated with an accuracy of the prediction of a location of an object in a second or subsequent video frame). An object that has moved off screen or out of a given frame can be assigned a lower confidence score associated with its location. In other cases, the system is configured to detect when an object has disappeared from view (e.g., is hidden or obstructed or has moved off screen or out of a given frame) and provides a flag or indicator in response to detecting that an object has disappeared from view”; ¶0010 of SEDER “FIG. 1 illustrates a block diagram of the augmented reality display system 10 that includes an image capture device 12, a processor 14, a waveguide head up display (HUD) 16, and a head tracker 18. The system 10 generates an augmented reality display to supplement portions of real world scenes that are occluded by components of the vehicle such as an A-pillar of a vehicle. When a driver is operating the vehicle, the A-pillar can block all or a portion of an object that is aligned between the driver and the object. When an object such as a building, another vehicle, or a pedestrian is aligned with the driver and the A-pillar, such objects may be occluded by the A-pillar”,
 wherein the user input controller is configured to track the vision of the user based on at least one of parameters comprising eye gaze, direction of eye movement, direction of head movement, dilation of pupils, a number of eye blinks, an angle of rotation of head, speed of rotation of head, facial expression, widening of eye size, pupil and iris movement, and voice recognition (¶0110 of Bar-Zeev “ It may happen that a user is not looking straight ahead. Therefore, in addition to identifying user head position and orientation, the hub may further consider the position of the user's eyes in his head. This information may be provided by the eye tracking assembly 134 described above. The eye tracking assembly is able to identify a position of the user's eyes, which can be represented as an eye unit vector showing the left, right, up and/or down deviation from a position where the user's eyes are centered and looking straight ahead (i.e., the face unit vector). A face unit vector may be adjusted to the eye unit vector to define where the user is looking”; where eye unit vector is considered as parameter ¶0022 of SEDER “ In step 32, image perspective and stabilization is applied. Devices including, but not limited to, a gyroscope and accelerometers may be used to determine an orientation of the driver's head. The gyroscope and accelerometers maintain stable and aligned images as the head is rotated. In addition, an eye tracker or head tracker may be used to determine a distance from the A-pillar to the driver's eye and the direction the driver is looking. Examples of tracking systems may include a head tracker, which , and wherein the identifier is configured to identify the frame based on a vision time and a threshold time (¶0016 of SEDER “ The head tracker 18 is a device for tracking the head orientation or the eyes. That is, if fewer details are required, then the augmented reality system 10 may utilize a head tracking system which tracks an orientation of the head for determining a direction that the driver is viewing. Alternatively, the augmented reality system 10 may utilize an eye tracking system where the direction (e.g., gaze of the eyes) are tracked for determining whether the occupant is looking in the direction of the vehicle component occluding the object or whether the occupant is looking elsewhere.”; ¶0026 of SEDER “In step 36, a determination is made whether the driver is looking at the A-pillar for a duration of time greater than 500 ms. If the determination is made that the driver is looking at the A-pillar for duration of time greater than 500 ms, then the virtual image is presented to the driver over the A-pillar. If the determination is made that the driver is not looking at an A-pillar for at least a predetermined period of time, then the virtual image is not presented to the driver. An advantage of not having to present the image to the driver reduces processing time by the processor and energy consumption. In response to the driver not looking at the A-pillar for at least a predetermined period of time or the driver looking away from A-pillar, a return is made to step 30 to 
Regarding claim 16, Bar-Zeev, Vajapey, SEDER and DEVKAR teach the system of claim 13, wherein the analyser is configured to analyse the identified frame based on intentional disappearance, wherein the analyser is configured to:
 analyse a vision of the user with respect to the object of interest for a pre-defined time interval (¶0026 of SEDER “ In step 36, a determination is made whether the driver is looking at the A-pillar for a duration of time greater than 500 ms. If the determination is made that the driver is looking at the A-pillar for duration of time greater than 500 ms, then the virtual image is presented to the driver over the A-pillar. If the determination is made that the driver is not looking at an A-pillar for at least a predetermined period of time, then the virtual image is not presented to the driver. An advantage of not having to present the image to the driver reduces processing time by the processor and energy consumption. In response to the driver not looking at the A-pillar for at least a predetermined period of time or the driver looking away from A-pillar, a return is made to step 30 to acquire new images and monitor the driver's viewing of the A-pillar as set forth in steps 30-36.”);
 identify intentional non-obstructive disappearance of the object of interest using an artificial intelligence based multi-parameter model, wherein the model comprises parameters related to the user's eye movement, the user's engagement level, companions with the user, an object category ((¶0107 of Bar-Zeev “In step 700, the  train machine learning models that learn not only what the object being tracked looks like (e.g., a car or a person) but also the object's motion over time. In some cases, on any given frame, the output of the system includes a predicted bounding region or box (e.g., a second bounding region in a given video frame representing a prediction of a location of the object being tracked in the given video frame), the coordinates of the predicted bounding region (e.g., a second set of coordinates associated with or specifying the second bounding region), object labels or tags indicating a type or category of object (e.g., person or car) for the object being tracked in the given frame, and an indicator or flag for whether or not the object being tracked is visible in the given frame.”; ¶0073 “In some rain or tune a machine learning model by taking the output data (e.g., in the form of pixel coordinates (x,y) like a pixel grid), and using the output data as a reference for an algorithm (e.g., a convolutional neural network) to tune function parameters of the model. One example of a convolutional neural network (CNN) has a series of linear functions that all compute outputs based on inputs such as RGB pixel values and constant parameters that are tuned. In some cases, the pixel values and parameters are tuned by performing a back-propagation process. This back-propagation process attempts to minimize an error function by adjusting constants or weights on a series of functions whose aggregate output is compared to a known value, which in this case, is the output of the system. The comparison is then used to calculate the error being minimized  ¶0022 of SEDER “ In step 32, image perspective and stabilization is applied. Devices including, but not limited to, a gyroscope and accelerometers may be used to determine an orientation of the driver's head. The gyroscope and accelerometers maintain stable and aligned images as the head is rotated. In addition, an eye tracker or head tracker may be used to determine a distance from the A-pillar to the driver's eye and the direction the driver is looking. Examples of tracking systems may include a head tracker, which monitors movements of the head in the direction that the head is facing. More complex devices and systems would include a gaze tracker which tracks movements of the eyes for determining the direction that the eyes are looking. A gaze tracker provides more details such that the driver may not necessarily move his head, but may rotate his eyes without movement ; 
profile viewing data and data received from sensors for a threshold time (¶0110 of Bar-Zeev “ It may happen that a user is not looking straight ahead. Therefore, in addition to identifying user head position and orientation, the hub may further consider the position of the user's eyes in his head. This information may be provided by the eye tracking assembly 134 described above. The eye tracking assembly is able to identify a position of the user's eyes, which can be represented as an eye unit vector showing the left, right, up and/or down deviation from a position where the user's eyes are centered and looking straight ahead (i.e., the face unit vector). A face unit vector may be adjusted to the eye unit vector to define where the user is looking”; (i.e., the face unit vector). A face unit vector may be adjusted to the eye unit vector to define where the user is looking”; ¶0022 of SEDER “ In step 32, image perspective and stabilization is applied. Devices including, but not limited to, a gyroscope and accelerometers may be used to determine an orientation of the driver's head. The gyroscope and accelerometers maintain stable and aligned images as the head is rotated. In addition, an eye tracker or head tracker may be used to determine a distance from the A-pillar to the driver's eye and the direction the driver is looking. Examples of tracking systems may include a head tracker, which monitors movements of the head in the direction that the head is facing. More complex devices and systems would include a gaze tracker which tracks movements of the eyes for determining the direction that the eyes are looking. A gaze tracker provides more details such that the driver may not necessarily move his head, but may rotate his eyes without movement of the head to look away ; and 
identify gaze at a pre-determined location of the AR device (¶0022 of SEDER “ In step 32, image perspective and stabilization is applied. Devices including, but not limited to, a gyroscope and accelerometers may be used to determine an orientation of the driver's head. The gyroscope and accelerometers maintain stable and aligned images as the head is rotated. In addition, an eye tracker or head tracker may be used to determine a distance from the A-pillar to the driver's eye and the direction the driver is looking. Examples of tracking systems may include a head tracker, which monitors movements of the head in the direction that the head is facing. More complex devices and systems would include a gaze tracker which tracks movements of the eyes for determining the direction that the eyes are looking. A gaze tracker provides more details such that the driver may not necessarily move his head, but may rotate his eyes without movement of the head to look away from the road of travel. As a result, a gaze tracker would provide more detailed information as to when the driver may be looking in a direction of the A-pillar”), wherein the server further comprises a complexity identifier configured to compute a time required by the user for viewing the object of interest based on an object information(¶0026 of SEDER “ In step 36, a determination is made whether the driver is looking at the A-pillar for a duration of time greater than 500 ms. If the determination is made that the driver is looking at the A-pillar for duration of time greater than 500 ms, then the virtual image is presented to the driver over the A-pillar. If the determination is made that the driver is not looking at an A-pillar for at least a predetermined period of time, then the virtual image is not presented to the driver. An advantage of not having to present the image to the driver reduces processing time by the processor and energy consumption. In response to the driver not looking at the A-pillar for at least a predetermined period
of time or the driver looking away from A-pillar, a return is made to step 30 to acquire new images and monitor the driver's viewing of the A-pillar as set forth in steps 30-36.”) In addition, the same motivation is used as the rejection for claim 11. 
Regarding claim 17, Bar-Zeev, Vajapey, SEDER and DEVKAR teach the system of claim 11, wherein the display module is configured to display a content of the object of interest that comprises a segment of the object of interest, or a modified version of the object of interest, on the AR device (¶0040 Bar-Zeev “A mask of alpha values can be used from a rendering pipeline, after z-buffering with proxies for real-world objects. When the system renders a scene for the augmented reality display, it takes note of which real-world objects are in front of which virtual objects as explained below. If a virtual object is in front of a real-world object, then the opacity should be on for the coverage area of the virtual object. If the virtual object is (virtually) behind a real-world object, then the opacity should be off, as well as any color for that pixel, so the user will only see the real-world object for that corresponding area (a pixel or more in size) of real light. Coverage would be on a pixel-by-pixel basis, so the system could handle the case of part of a virtual object being in front of a real-world object, part of the virtual object being behind the real-world object, and part of the virtual object being coincident with the real-world object. Displays capable of going from 0% to 100% opacity at low cost, power, and weight are the most desirable for this use. Moreover, the opacity filter can be rendered in color, such as with a color LCD or with other displays such as organic LEDs, to provide a wide field of view “; ¶0040 of Vajapey “ In Image processing will be applied to the image such that only the portion of the occlusion is displayed on the A-pillar and the image displayed is trimmed in size so that the depth of the virtual image blends with the real world image seen through the front windshield and side window.”) In addition, the same motivation is used as the rejection for claim 11.
Regarding claim 18, Bar-Zeev, Vajapey, SEDER and DEVKAR teach the system of claim 13, wherein the complexity identifier is configured to compute the time required by the user to view the object of interest based on a total time required by the user to view the object of interest and duration for which the user has viewed the object of interest before disappearance (¶0026 of SEDER “ In step 36, a determination is made whether the driver is looking at the A-pillar for a duration of time greater than 500 ms. If the determination is made that the driver is looking at the A-pillar for duration of time greater than 500 ms, then the virtual image is presented to the driver over the A-pillar. If the determination is made that the driver is not looking at an A-pillar for at least a predetermined period of time, then the virtual image is not presented to the driver. An advantage of not having to present the image to the driver reduces processing time by the processor and energy consumption. In response to the driver not looking at the A-pillar for at least a predetermined period of time or the driver looking away from A-pillar, a return is made to step 30 to acquire new images and monitor the driver's viewing of the A-pillar as set forth in steps 30-36.”) In addition, the same motivation is used as the rejection for claim 1.
5.	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Bar-Zeev et al, U.S Patent Application Publication No. 20120105473 (“Bar-Zeev”) in view of Vajapey et al, U.S Patent Application Publication No. 20190347806 (“Vajapey”) further in view of SEDER et al, U.S Patent Application Publication No. 20170161950 (“SEDER”) further in view 
Regarding claim 14, Bar-Zeev, Vajapey, SEDER and DEVKAR teach the system of claim 11, wherein the system further comprises:
a database configured to store the recorded field of view (¶0048 of Bar-Zeev “In one embodiment, all of the components of control circuit 226 are in communication with each other via dedicated lines or one or more buses. In another embodiment, each of the components of control circuit 200 is in communication with processor 210. Camera interface 216 provides an interface to the two room-facing cameras 112 and stores images received from the room-facing cameras in camera buffer 218. Display driver 220 will drive microdisplay 120.”), pre-defined time interval (¶0005 of Bar-Zeev “It takes time to generate and update the positions of all objects in an environment and it takes time to render the virtual objects from the perspective of each user. These operations thus introduce inherent latency in the system. However, over small time periods such as a few frames of data, movements tend to be generally smooth and steady. Therefore in accordance with the present technology, data from current and past time periods may be examined so as to extrapolate the positions of objects, and each user's view of those objects, into the future.”; ¶0026 of SEDER “ In step 36, a determination is made whether the driver is looking at the A-pillar for a duration of time greater than 500 ms. If the determination is made that the driver is looking at the A-pillar for duration of time greater than 500 ms, then the virtual , re- defined object categories(¶0040 of Vajapey, “In some embodiments, an annotation is received from a user who generates or inputs a bounding region around an object of interest (e.g., by creating or drawing a box around the object) in a frame of a video. The bounding region will then follow or track the object across multiple frames. In the example of FIG. 3, the bounding region 318 is a rectangular box that can be labeled by a category, like "car," and the label and box persist even if that object is no longer visible on a video frame (e.g., if the object of interest goes behind a large object such as a car going under a bridge, or if the object of interest leaves and re-enters the video frame). Here, objects that are tracked and labeled by a category (e.g., "person" or "car") are listed in a display element, which in this case is a left bar or column at 319 under a heading of "TRACKING OBJECTS." In some cases, including the example of FIG. 3, the box is an actual rectangular box with four sides, and in other cases it is a polygon with any number of sides. Other appropriate shapes can be used. In some embodiments, the disclosed method and system are used to perform not just object tracking, but also object segmentation tracking, wherein a pixel or group of pixels are tracked rather than an object of interest.”), and data related to one or more objects, pre-determined angles of rotation, and speed of rotation of the user on at least one angle towards the one or more objects (¶0048 of Bar-Zeev “In one embodiment, all of the components of control circuit 226 are in communication with each other via dedicated lines or one or more buses. In another embodiment, each of the components of control circuit 200 is in communication with processor 210. Camera interface 216 provides an interface to the two room-facing cameras 112 and stores images received from the room-facing cameras in camera buffer 218. Display driver 220 will drive microdisplay 120.”; ¶0130 of Bar-Zeev  “In addition to or instead of steps 764 and 768, the processing unit 4 may perform a step 770 of using the current FOV data as ground truth for the head mounted display device 2, as indicated by the head mounted display device 2 and/or hub 12. The processing unit 104 may then apply the data from the IMU unit 132 for the current time period to determine the final field of view X ms into the future. The IMU unit 132 may provide kinematic measurements such as velocity, acceleration and jerk for movement of the head mounted display device 2 in six degrees of freedom: translation along three axes and rotation about three axes. Using these measurements for a current time period, it is a straightforward extrapolation to determine a net change from the current FOV position to a final field of view X ms into the future. Using the data from steps 764, 768 and 770, the final FOV at time t+X ms may be extrapolated in step 772.”), 
a content rendering module configured to render the positioning of the content on the AR device based on gaze of the user, the user's preferences, and current view content (¶0105 of Bar-Zeev “At least the capture device 20 includes a depth camera for determining the depth of the scene (to the extent it may be bounded by walls, etc.) as well as the depth position of objects within the scene. As explained below, the scene map is used in positioning virtual objects ; 
 wherein the identifier further comprises an object recognition module configured to detect and recognize the object of interest from the identified frame using a deep learning technique, wherein the deep learning technique comprises an object recognition technique, a deep structured learning technique, a hierarchy learning technique, or a neural network (¶0073 of Vajapey “ In some instances, the data output by the system is used to train or tune a machine learning model by taking the output data (e.g., in the form of pixel coordinates (x,y) like a pixel grid), and using the output data as a reference for an algorithm (e.g., a convolutional neural network) to tune function parameters of the model. One example of a convolutional neural network (CNN) has a series of linear functions that all compute outputs based on inputs such as RGB pixel values and constant parameters that are tuned. In some cases, the pixel values and parameters are tuned by performing a back-propagation process. This back-propagation process attempts to minimize an error function by adjusting constants or weights on a series of functions whose aggregate output is compared to a known value, which in this case, is the output of the system. The comparison is then used to calculate the error being minimized”), 
wherein the server further comprises a transmitter configured to transmit the analysed data from the AR device to another augmented reality (AR) device by using location of the another augmented reality (AR) device, Artificial Intelligence technique, or using profile(¶0120 of Bar-Zeev “ Once the above steps 600 through 618 have been performed, the hub 12 may transmit the determined information to the one or more processing units 4 in step 626. The information transmitted in step 626 includes transmission of the scene map to the processing units 4 of all users. The transmitted information may further include transmission of the determined FOV of each head mounted display device 2 to the processing units 4 of the respective head mounted display devices 2. The transmitted information may further include ,
wherein the display module is configured to highlight the object of interest (¶0040 of Vajapey “In some embodiments, an annotation is received from a user who generates or inputs a bounding region around an object of interest (e.g., by creating or drawing a box around the object) in a frame of a video. The bounding region will then follow or track the object across multiple frames. In the example of FIG. 3, the bounding region 318 is a rectangular box that can be labeled by a category, like "car," and the label and box persist even if that object is no longer visible on a video frame (e.g., if the object of interest goes behind a large object such as a car going under a bridge, or if the object of interest leaves and re-enters the video frame). Here, objects that are tracked and labeled by a category (e.g., "person" or "car") are listed in a display element, which in this case is a left bar or column at 319 under a heading of "TRACKING OBJECTS." In some cases, including the example of FIG. 3, the box is an actual rectangular box with four sides, and in other cases it is a polygon with any number of sides. Other appropriate shapes can be used. In some embodiments, the disclosed method and system are used to perform not just object tracking, but also object segmentation tracking, wherein a pixel or group of pixels are tracked rather than an object of interest.”) gaze at a pre-defined location in the AR device ¶0016 of SEDER “The head tracker 18 is a device for tracking the head orientation or the eyes. That is, if fewer details are required, then the augmented reality system 10 may utilize a head tracking system which tracks an orientation of the head for determining a direction that the driver is viewing. Alternatively, the augmented reality system 10 may utilize an eye , and a threshold time (¶0026 of SEDER “ In step 36, a determination is made whether the driver is looking at the A-pillar for a duration of time greater than 500 ms. If the determination is made that the driver is looking at the A-pillar for duration of time greater than 500 ms, then the virtual image is presented to the driver over the A-pillar. If the determination is made that the driver is not looking at an A-pillar for at least a predetermined period of time, then the virtual image is not presented to the driver. An advantage of not having to present the image to the driver reduces processing time by the processor and energy consumption. In response to the driver not looking at the A-pillar for at least a predetermined period of time or the driver looking away from A-pillar, a return is made to step 30 to acquire new images and monitor the driver's viewing of the A-pillar as set forth in steps 30-36.”), and
wherein the display module is configured to perform mirroring of the content of the object of interest displayed on one or more computing devices, on the AR device, in case of un-intentional disappearance of the object of interest or intentional disappearance of the object of interest despite the interest, and when the user views the object of interest for more than a threshold amount of time (¶0055 of Vajapey “More specifically, an object the event that the object disappears from view in a subsequent frame, the first bounding region associated with the object's identifier or ID is recalled and placed around the object where it is currently located in the subsequent frame so that the system can continue tracking the object. For example, the system can determine or make a prediction of a location of the object in a subsequent video frame regardless of whether the object is visible in the subsequent video frame, and the object's identifier or ID can be recalled and placed around the predicted location of the object even in the case where the object disappears from view. The object being tracked can disappear from view if it moves out of the video frame or moves behind and is hidden by another object, such as when a car being tracked goes under a bridge. In video frames where the object being tracked is not visible, the bounding region is also not visible, but the object's identifier or ID is maintained by the system and can be recalled once the object becomes visible again.” ;¶0016 of SEDER “ The head tracker 18 is a device for tracking the head orientation or the eyes. That is, if fewer details are required, then the augmented reality system 10 may utilize a head tracking system which tracks an orientation of the head for determining a direction that the driver is viewing. Alternatively, the augmented reality system 10 may utilize an eye tracking system where the direction (e.g., gaze of the eyes) are tracked for determining whether the occupant is looking in the direction of the vehicle component occluding the object or whether the occupant is looking elsewhere.”; ¶0026 of SEDER “In step 36, a determination is made whether the driver is looking at the A-pillar for a duration of time greater than 500 ms. If the In response to the driver not looking at the A-pillar for at least a predetermined period of time or the driver looking away from A-pillar, a return is made to step 30 to acquire new images and monitor the driver's viewing of the A-pillar as set forth in steps 30-36.” ).  In addition, the same motivation is used as the rejection for claim 11. Bar-Zeev, Vajapey, SEDER and DEVKAR are understood to be silent on the remaining limitations of claim 14.
In the same field of endeavor, LU teaches pre-defined time intervals (¶0031 “The temporal proximity can include gaze points 30 in a predetermined time window or interval [T.sub.0, T.sub.1] relative to the dwelling point 24. For example, selected gaze points include the gaze points tracked in the time interval one second before the dwelling point. In another example, the selected gaze points include gaze points tracked in the time interval between one second before the dwelling point and a half second after the dwelling point. The gaze points are sampled frequently, e.g. 30 times per second. The predetermined interval, [T.sub.0, T.sub.1] is selected large enough to generate a suitable sampling or selection of the tracked gaze points 30. The predetermined time interval, [T.sub.0, T.sub.1] is determined in temporal proximity to the dwelling point 24, e.g. time before and/or after dwelling point fixation to locate the gaze points in spatial proximity to the ROI. The distribution of selected gaze points provides more information, e.g. variance, than an input of a wherein the display module is configured to highlight the object of interest based on gaze at a pre-defined location in the AR device, and a threshold time (¶0039 “With reference to FIG. 5, the exemplary medical image with an initial boundary 70 based on the filtered gaze points 60 is illustrated. The boundary identifier 36 generates the boundary using an active contour model or algorithm, and/or a level set algorithm. The algorithms convert the spatial points with pixel values represented by the gaze points or filtered gaze points to a continuous boundary. The initial boundary 70 can be displayed on the display device 20. In the exemplary medical image, the initial boundary 70 is represented as a continuously bounded region with a broad line in a checkerboard pattern. The initial boundary 70 can be represented with different textures, colors, highlight, etc., which contrast with the displayed image 14.”; ¶0044 “In a step or by a module 96, gaze points 30 are selected from the generated gaze points 30 corresponding to the ROI 25 of the displayed image 14. An input from one or more input devices 22 determines the dwelling point 24. The input fixes a point spatially and temporally. A corresponding predetermined time interval is used for selecting gaze points, which are selected from the generated gaze points 30 within the predetermined time interval”),
Therefore, in combination of  Bar-Zeev, Vajapey, SEDER and DEVKAR , it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the method of predict a field of view for a user in the future at a time when the mixed reality is to be displayed to the user of Bar-Zeev and determining disappearance of the object of interest in a frame of Vajapey and generating an augmented reality image representing the portion of the occluded object as seen in SEDER with highlight boundary region based on gaze point as seen in LU 
In the same field of endeavor, Gauglitz teaches  transmit the analysed data from the AR device to another augmented reality (AR) device by using location of the another augmented reality (AR) device, Artificial Intelligence technique, or using profile, (¶0026 “This AR solution enables collaboration between two collaborators in different physical locations. As described herein, a first collaborator is described as being located in physical location A, and may be referred to as a "local user" or "local collaborator." Similarly, a second collaborator is described as being located in physical location B, and may be referred to as a "remote user" or "remote collaborator." This AR solution enables the remote collaborator to control his or her viewpoint of physical location A, such as by adjusting camera controls or other viewpoint adjustments. This AR solution enables the remote collaborator to communicate information with visual or spatial reference to physical objects in physical location A, where the information is sent from the remote collaborator to the collaborator in this physical location A. The visual and/or spatial reference information may include identifying objects, locations, directions, or spatial instructions by creating annotations, where the annotations are transmitted to the collaborator in physical location A and visualized using appropriate display technology. For example, the AR solution may include a visual display for the collaborator in physical location A, where the annotations are overlaid onto and anchored to the respective real world object or location.”); wherein the display module is configured to display a content of the object of interest based on the analysed data, on the another augmented reality (AR) device, and wherein the display module is configured to perform mirroring of the content of the object of interest displayed on one or more computing devices, on the AR device e (¶0064 “In addition to being able to control the viewpoint, the remote user can set and remove virtual annotations. Annotations are saved in 3D world coordinates, are shared with the local user's mobile device via the network, and immediately appear in all views of the world correctly anchored to their 3D world position (cf. FIGS. 1 and 3)”)
Therefore, in combination of  Bar-Zeev, Vajapey, SEDER, DEVKAR and LU , it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the method of predict a field of view for a user in the future at a time when the mixed reality is to be displayed to the user of Bar-Zeev and determining disappearance of the object of interest in a frame of Vajapey and generating an augmented reality image representing the portion of the occluded object as seen in SEDER with sharing display content of image between local user’s and remote’s user  as seen in Gauglitz because this modification would support an augmented shared visual space for live mobile remote collaboration on physical tasks (¶0032 of Gauglitz)
Thus, the combination of Bar-Zeev, Vajapey, SEDER, DEVKAR , LU and Gauglitz teaches wherein the system further comprises: a database configured to store the recorded field of view, pre-defined time intervals, re- defined object categories, and data related to one or more objects, pre-determined angles of rotation, and speed of rotation of the user on at least one angle towards the one or more objects, a content rendering module configured to render the positioning of the content on the AR device based on gaze of the user, the user's preferences, and current view content, wherein the identifier further comprises an object recognition module configured to detect and recognize the object of interest from the identified frame using a deep learning technique, wherein the deep learning technique comprises an object recognition technique, a deep structured learning technique, a hierarchy learning technique, or a neural network, wherein the server further comprises a transmitter configured to transmit the analysed data from the AR device to another augmented reality (AR) device by using location of the another augmented reality (AR) device, Artificial Intelligence technique, or using profile, wherein the display module is configured to highlight the object of interest based on gaze at a pre-defined location in the AR device, and a threshold time, the display module is configured to display a content of the object of interest based on the analysed data, on the another augmented reality (AR) device, and wherein the display module is configured to perform mirroring of the content of the object of interest displayed on one or more computing devices, on the AR device, in case of un-intentional disappearance of the object of interest or intentional disappearance of the object of interest despite the interest, and when the user views the object of interest for more than a threshold amount of time.
6.	Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Bar-Zeev et al, U.S Patent Application Publication No. 20120105473 (“Bar-Zeev”) in view of Vajapey et al, U.S Patent Application Publication No. 20190347806 (“Vajapey”) further in view of SEDER et al, U.S Patent Application Publication No. 20170161950 (“SEDER”) further in view 
Regarding claim 19, Bar-Zeev, Vajapey, SEDER and DEVKAR teach the system of claim 11, wherein the user input controller comprises an eye gaze tracking module configured to track the vision of the user by identifying eye gaze, direction of 64eye movement, dilation of pupils, a number of eye blinks, facial expression, widening of eye size, or pupil and iris movement, wherein the user input controller comprises a head movement tracking module configured to track direction of head movement, an angle of rotation of head, or speed of rotation of head, ((¶0110 of Bar-Zeev “ It may happen that a user is not looking straight ahead. Therefore, in addition to identifying user head position and orientation, the hub may further consider the position of the user's eyes in his head. This information may be provided by the eye tracking assembly 134 described above. The eye tracking assembly is able to identify a position of the user's eyes, which can be represented as an eye unit vector showing the left, right, up and/or down deviation from a position where the user's eyes are centered and looking straight ahead (i.e., the face unit vector). A face unit vector may be adjusted to the eye unit vector to define where the user is looking” ¶0022 of SEDER “ In step 32, image perspective and stabilization is applied. Devices including, but not limited to, a gyroscope and accelerometers may be used to determine an orientation of the driver's head. The gyroscope and accelerometers maintain stable and aligned images as the head is rotated. In addition, an eye tracker or head tracker may be used to determine a distance from the A-pillar to the driver's eye and the direction the driver is looking. Examples of tracking systems may include a head 
In the same field of endeavor, LEE teaches wherein the user input controller comprises a voice recognition module configured to track voice recognition of the user (¶ 0124 “Although it is not depicted, the HMD may further include a voice recognition unit. The voice recognition unit recognizes a user's voice which is converted to the electric signal through the audio input unit. Through the voice recognition unit, the HMD can detect a voice command of the user and the controller can control the HMD corresponding to the detected voice command.”)
Therefore, in combination of Bar-Zeev, Vajapey, SEDER and DEVKAR, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the method of predict a field of view for a user in the future at a time when the mixed reality is to be displayed to the user of Bar-Zeev with including a 
Contact

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH LE whose telephone number is (571)270-7842. The examiner can normally be reached Monday: 8AM-4:30PM EST, Tuesday: 8 AM-3:30PM EST, Wednesday: 8AM-2:30PM EST, Thursday and Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Zimmerman can be reached on 571-272-7653. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX 





/SARAH LE/           Primary Examiner, Art Unit 2619